Exhibit 10.40

 

CREDIT AGREEMENT

 

Between

 

 

 

ACCELERIZE INC.

 

as Borrower

 

 

 

and

 

 

 

BEEDIE INVESTMENTS LIMITED

 

as Lender

 

 

 

Dated as of January 25, 2018

 

McCarthy Tétrault LLP
Barristers and Solicitors
2400 – 745 Thurlow Street
Vancouver, British Columbia V6E 0C5

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

ARTICLE 1 DEFINED TERMS

1

   

1.1

Defined Terms

1

1.2

Knowledge

17

1.3

Accounting Terms and Computations

18

1.4

Currency References

18

1.5

Schedules

18

1.6

Joint and Several Obligations

19

   

ARTICLE 2 THE CREDIT FACILITY AND WARRANTS

19

   

2.1

Establishment of Credit Facility

19

2.2

Availability

19

2.3

Use of the Advances

19

2.4

Warrants

19

   

ARTICLE 3 TERM, PREPAYMENT AND REPAYMENT

20

   

3.1

Term

20

3.2

Voluntary Prepayments

20

3.3

Payment of Fees Upon Acceleration

20

3.4

Mandatory Prepayments – Asset Disposition

21

3.5

Payment of Fees Upon Mandatory Prepayment

21

   

ARTICLE 4 PAYMENT OF INTEREST AND FEES

21

   

4.1

Interest

21

4.2

Low Margin Rate

21

4.3

Default Interest Rate

22

4.4

Commitment Fee and Standby Fees

22

4.5

Matters Relating to Interest

22

4.6

Place of Repayments

23

4.7

Evidence of Obligations (Noteless Advance)

23

4.8

Determination of Equivalent Amounts

23

   

ARTICLE 5 SECURITY

24

   

5.1

Security

24

5.2

Additional Security and Registration

25

5.3

After Acquired Property, Further Assurances

25

5.4

SaaS Intercreditor Agreement

25

   

ARTICLE 6 DISBURSEMENT CONDITIONS

25

   

6.1

First Tranche Conditions

25

6.2

Subsequent Tranche Conditions

27

6.3

Waiver

28

6.4

Termination

28

   

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

28

   

7.1

Representations and Warranties

28

 

 

--------------------------------------------------------------------------------

 

 

7.2

Additional Representations and Warrants re U.S. Loan Parties

35

7.3

Survival of Representations and Warranties

35

   

ARTICLE 8 COVENANTS AND REPORTING REQUIREMENTS

36

   

8.1

Positive Covenants

36

8.2

Reporting Requirements

39

8.3

Negative Covenants

41

8.4

Financial Covenants

43

8.5

Board of Directors – Lender Representation

45

   

ARTICLE 9 DEFAULT

45

   

9.1

Events of Default

45

9.2

Remedies

49

9.3

Saving

49

9.4

Perform Obligations

49

9.5

Third Parties

49

9.6

Remedies Cumulative

50

9.7

Set Off or Compensation

50

9.8

Judgment Currency

50

   

ARTICLE 10 MISCELLANEOUS PROVISIONS

50

   

10.1

Headings and Table of Contents

50

10.2

Accounting Terms

51

10.3

Capitalized Terms

51

10.4

Severability

51

10.5

Number and Gender

51

10.6

Amendment, Supplement or Waiver

51

10.7

Governing Law

51

10.8

This Agreement to Govern

52

10.9

Permitted Encumbrances

52

10.10

Currency

52

10.11

Expenses and Indemnity

52

10.12

Manner of Payment and Taxes

53

10.13

Address for Notice

53

10.14

Time of the Essence

54

10.15

Further Assurances

54

10.16

Term of Agreement

54

10.17

Payments on Business Day

54

10.18

Interest Act Equivalent

54

10.19

Successors and Assigns

54

10.20

Advertisement

55

10.21

Interest on Arrears

55

10.22

Non Merger

55

10.23

Anti Money Laundering Legislation

55

10.24

Counterparts and Electronic Copies

56

10.25

Entire Agreement

56

 

-ii-

--------------------------------------------------------------------------------

 

 

THIS CREDIT AGREEMENT is made as of the 25th day of January, 2018.

 

BETWEEN:

 

ACCELERIZE INC., a corporation formed under the laws of the State of Delaware

 

(the “Borrower”)

 

AND:

 

BEEDIE INVESTMENTS LIMITED, a corporation subsisting under the laws of the
Province of British Columbia

 

(the “Lender”)

 

WHEREAS:

 

A.           The Borrower has requested that a non-revolving term credit
facility be made available to it by the Lender in the principal amount of up to
US $7,000,000; and

 

B.           The Lender has agreed to provide the requested credit facility to
the Borrower subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties to this Agreement hereby agree as follows:

 

Article 1
DEFINED TERMS

 

1.1

Defined Terms

 

In this Agreement:

 

“Accelerize Group Business” means the business of the Borrower and the other
Loan Parties Group consisting of the worldwide sale and licencing of Accelerize
Software and related services.

 

“Accelerize Intellectual Property” means any and all Intellectual Property that
is owned or purported to be owned by the Borrower and the other Loan Parties
including without limitation the Accelerize Property.

 

“Accelerize Property” means all products and services developed (including
products and services for which development is substantially completed),
manufactured, made, commercially available, marketed, distributed, sold, or
licenced out by or on behalf of the Borrower and the other Loan Parties.

 

“Accounts” is as defined in the Code and shall include a right to payment of a
monetary obligation, whether or not earned by performance (i) for property that
has been or is to be sold, leased, licensed, assigned or otherwise disposed of
(including recurring revenue streams associated with contracts for software as a
service, software application delivery models and other technology) and (ii) for
services rendered or to be rendered.

 

 

--------------------------------------------------------------------------------

 

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in: the acquisition of all or
substantially all of the assets of a Person, or of any business or division of a
Person; the acquisition of a controlling interest in the capital stock,
partnership interests, membership interests or equity of any Person; or a merger
or consolidation or any other combination with another Person (other than a
Person that is a Loan Party), provided that the Borrower or a Person that is or
will become a Loan Party is the surviving entity.

 

“Adjusted EBITDA” means, for any period, the sum of (i) EBITDA plus (ii)
non-cash Equity Interest compensation expense minus (iii) research and
development expenses that are capitalized by Borrower, in accordance with GAAP.

 

“Advances” means the amounts advanced by the Lender to the Borrower under the
First Tranche and the Subsequent Tranches.

 

“Advance Date” has the meaning defined in Section 2.2.

 

“Affiliate” of a Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with the first Person,
and for purposes of this definition, “control” (including with correlative
meanings the terms “controlled by” and “under common control with”) means the
power to direct or cause the direction of the management and policies of any
Person, whether through the ownership of shares or by contract or otherwise.

 

“Agreement”, “hereof”, “herein”, “hereto”, “hereunder” or similar expressions
mean this Agreement, as amended, supplemented, restated and replaced from time
to time.

 

“Applicable Laws” means, in relation to any Person, transaction or event:

 

 

(a)

all applicable rules of common law and equity, and all applicable provisions of
laws, statutes, rules, policies and regulations of any Governmental Authority in
effect from time to time having force of law; and

 

 

(b)

all judgments, orders, awards, decrees, official directives, writs and
injunctions all having force of law from time to time in effect of any
Governmental Authority in an action, proceeding or matter in which the Person is
a party or by which it or its property is bound or having application to the
transaction or event.

 

“Arm’s Length” has the meaning attributed thereto in the Income Tax Act
(Canada).

 

“Availability Period” means the period commencing on the Closing Date and ending
thirty (30) months thereafter.

 

“Borrower” means Accelerize Inc., a corporation formed under the laws of the
State of Delaware, and its successors and permitted assigns.

 

“Business Day” means a day of the year, other than Saturday or Sunday, on which
banks are open for business in Vancouver, British Columbia and in Newport Beach,
California.

 

“Canadian Dollars” and “Cdn. Dollars” mean lawful money of Canada.

 

- 2 -

--------------------------------------------------------------------------------

 

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP, except for research and development expenses, that are
capitalized by the Borrower, in accordance with GAAP.

 

“Capital Lease” means any lease, license or similar transaction determined as a
capital lease or finance lease in accordance with GAAP, or any sale and lease
back transaction or any other lease (whether a synthetic lease or otherwise)
other than any lease that would in accordance with GAAP be determined to be an
operating lease.

 

“Cash and Cash Equivalents” means, as of the date of any determination thereof,
the following:

 

 

(a)

cash net of cheques in transit;

 

 

(b)

marketable direct obligations issued or unconditionally guaranteed by the
Government of Canada, the United States of America, a government of a Province
of Canada or of a State of the United States of America or, in each case, any
agency thereof, maturing no more than ninety (90) days after the date of
acquisition thereof;

 

 

(c)

commercial paper maturing no more than ninety (90) days after the date of
acquisition thereof and having, at the time of acquisition, a rating of at least
A 1 by Standard & Poor’s Ratings Services or at least Prime 1 by Moody’s
Investors Service, Inc. or at least R 1 (low) by Dominion Bond Rating Service
Inc.; or

 

 

(d)

certificates of deposit, deposit notes, term deposit receipts, or time deposits
or bankers’ acceptances, maturing no more than ninety (90) days after the date
of acquisition thereof, issued by the Lender or by commercial banks incorporated
under the laws of Canada or the United States of America or a State thereof,
each having a rating of at least A 1 by Standard & Poor’s Ratings Services or at
least Prime 1 by Moody’s Investors Service, Inc. or at least R 1 (low) by
Dominion Bond Rating Service Inc.

 

“Change of Control” means the occurrence of any of the following events or
circumstances:

 

 

(a)

Control of the Borrower or any of its Subsidiaries is acquired or exercised by
any Person or group of Persons;

 

 

(b)

any Person or group of Persons acting in concert acquires Voting Shares of the
Borrower or any of its Subsidiaries or securities convertible into or
exchangeable for Voting Shares of the Borrower or any of its Subsidiaries or the
right to acquire Voting Shares of the Borrower of any of its Subsidiaries
representing, after such acquisition and after giving effect to such conversion
or exchange or exercise of such right, more than 50% of the Voting Shares of the
Borrower or any of its Subsidiaries;

 

 

(c)

all or substantially all of the assets of the Borrower or any of its
Subsidiaries are sold or otherwise transferred to any Person other than a wholly
owned Subsidiary of the Borrower, or the Borrower completes a Merger
Transaction, in either case in one transaction or a series of related
transactions;

 

- 3 -

--------------------------------------------------------------------------------

 

 

 

(d)

the Borrower adopts a plan of liquidation or dissolution or any such plan shall
be approved by the shareholders of the Borrower; or

 

 

(e)

there occurs any other Change of Control of any Loan Party as it exists as of
the date of this Agreement.

 

“Closing Date” means the date of the initial Advance.

 

“Collateral” means the Property charged or intended to be charged by the
Security and any other Property, whether real or personal, tangible or
intangible, now existing or hereafter acquired by the Loan Parties that may at
any time be or become subject to the Security.

 

“Commitment Fee” means the non-refundable commitment fee in the amount of US
$175,000, being 2.5% of the Credit Facility, earned by the Lender as at the date
hereof and of which US $105,000 remains to be paid to the Lender upon the
Closing Date.

 

“Compliance Certificate” means the certificate of the Borrower in the form
attached hereto as Schedule A.

 

“Constating Documents” means, with respect to a corporation, its articles of
incorporation, amalgamation or continuance or other similar document and its
by-laws or articles and with respect to a partnership, its partnership agreement
and its certificate of registration, or other similar document and with respect
to a trust or a fund, its declaration of trust and its certificate of
registration if applicable, or other similar document and with respect to any
other Person which is an artificial body the organization and governance
documents of such person, all as amended from time to time.

 

“Contracts” means agreements, supplier agreements, franchises or leases entered
into with or licenses, privileges and other rights acquired from any Person.

 

“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether directly or indirectly, or to elect a majority of the board of
directors, managing partner, trustee or other Person performing similar
functions with respect to such Person, whether through the ownership of voting
securities, ownership interests, or by contract or otherwise.

 

“Copyrights” means any and all copyrights of a Loan Party, domestic and foreign
(whether registered or unregistered), now owned or existing or hereafter adopted
or acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Copyright Office or United States Copyright office or in any
similar office in any other country, and all reissues, extensions or renewals
thereof.

 

“Credit Documents” means this Agreement, the Security and all other documents
now or hereafter delivered pursuant to this Agreement (excluding the Warrants).

 

“Credit Facility” means the non-revolving credit facility more particularly
described in Section 2.1.

 

“Credit Limit” means US $7,000,000.

 

- 4 -

--------------------------------------------------------------------------------

 

 

“Default” means an event or circumstance which, but for the requirement of the
giving of notice, lapse of time, or both would constitute an “Event of Default”.

 

“Depreciation and Amortization Charges” shall mean, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined in accordance with GAAP consistently
applied.

 

“Distribution” means:

 

 

(a)

any declaration or payment of dividends or distributions with respect to the
Shares of such Person or to any Affiliate or Related Party of such Person;

 

 

(b)

any royalties, fees (including advisory and management fees) or bonuses of any
kind directly or indirectly by a Person to any holder of Shares of such Person
or to any Affiliate or Related Party of such Person or such holder of Shares;

 

 

(c)

any repurchase, retraction or redemption of Shares for cash or Property
including, without limitation, any Share and stock repurchases, retractions or
redemptions resulting from any issuer bid of the Borrower or its Subsidiaries;

 

 

(d)

any payment or repayment by a Person of any amount of any principal, interest,
fees, bonuses or other amounts in respect of any Subordinated Obligation or in
respect of any Funded Debt or other indebtedness owed to a holder of Shares of
such Person or to any Affiliate or other Related Party of such Person or holder
of Shares or such Person;

 

 

(e)

cash transfers made between the Loan Parties or to any other Subsidiary of the
Borrower or to any other Related Party;

 

 

(f)

any loan or advance (including by way of set-off against debt owed by the
recipient of such loan or advance) that is made by a Person to or in favour of a
holder of Shares in such Person or to an Affiliate or other Related Party of
such Person or a holder of Shares of such Person except to the extent to which
any such loan or advance is immediately used to subscribe for shares of such
Person; and

 

 

(g)

the transfer by a Person of any of its property or assets for consideration of
less than fair market value thereof, to any holder of Shares of such Person or
to an Affiliate or other Related Party of such Person or a holder of Shares of
such Person.

 

“Drawdown Request” means an irrevocable notice in the form of Schedule B hereto
given by the Borrower to the Lender for the purpose of requesting an Advance.

 

“EBITDA” means, for any period, Net Income for such period plus the aggregate
amounts deducted in determining such Net Income in respect of (a) income taxes,
(b) Interest Expense and (c) Depreciation and Amortization Charges, each
determined in accordance with GAAP.

 

“Eligible End User” are all End Users in the ordinary course of Borrower’s
business that are deemed creditworthy by Lender in its discretion.

 

- 5 -

--------------------------------------------------------------------------------

 

 

Without limiting the fact that the determination of which End Users are eligible
hereunder is a matter of Lender discretion in each instance, Eligible End Users
shall not include the following End Users (which listing may be amended or
changed in Lender’s discretion with notice to Borrower):

 

 

(a)

Any End User who has indicated that it will not renew;

 

 

(b)

Any End User that has not paid within sixty (60) days of invoice due date any
amounts due; provided, however, that Lender may waive this provision for certain
Accounts, on a case by case basis, in its sole and absolute discretion;

 

 

(c)

Any End User who is a federal government entity or any department, agency, or
instrumentality thereof except for the United States if the payee has assigned
its payment rights to Lender and the assignment has been acknowledged under the
Assignment of Claims Act of 1940 (31 U.S.C. 3727);

 

 

(d)

Any End User who is an Affiliate, officer, employee, or agent of Borrower;

 

 

(e)

Any End User that disputes liability or makes any claim and Lender believes
there may be a basis for such dispute;

 

 

(f)

Any End User that is subject to an Insolvency Proceeding, or becomes insolvent,
or goes out of business; or

 

 

(g)

Any End User for which Lender reasonably determines collection to be doubtful or
any End User who is unacceptable

 

“Encumbrance” means any mortgage, debenture, pledge, lien, charge, assignment by
way of security, title retention, consignment, lease, hypothecation, security
interest or other security agreement or trust, right of set off or other
arrangement having the effect of security for the payment of any debt, liability
or obligation, and “Encumbrances”, “Encumbrancer”, “Encumber” and “Encumbered”
shall have corresponding meanings.

 

“End User” shall mean any Person who has paid or is obligated to pay to the
Borrower use or license fees, service fees or any other amount, however
described, in connection with the use of Borrower’s Intellectual Property,
including without limitation, Software.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“Equity Securities” means Shares or any securities conferring the right to
purchase Shares or securities convertible into, or exercisable or exchangeable
for (with or without additional consideration), Shares.

 

“Equivalent Amount” means, in relation to an amount in one currency, the amount
in another currency that could be purchased by the amount in the first currency
determined by reference to the applicable Exchange Rate at the time of such
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

- 6 -

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means any corporation, trade or business that is, along with
the Borrower, a member of a controlled group of corporations or a controlled
group of trades or businesses as described in section 414 of the United States
Bankruptcy Code or section 4001 of ERISA.

 

“Event of Default” has the meaning defined in Section 9.1.

 

“Exchange Rate” in connection with any amount of U.S. Dollars or Cdn. Dollars to
be converted into another currency pursuant to this Agreement for any reason, or
vice-versa, means the spot rate of exchange for converting U.S. Dollars or Cdn.
Dollars into such other currency or vice-versa, as the case may be, quoted by
Royal Bank of Canada as its offering rate for wholesale transactions at
approximately 4 p.m. (Toronto time) on such date.

 

“Financial Statements” means the financial statements of the Borrower prepared
on the basis described in Section 8.2 hereof as at a specified date and for the
period then ended and shall include a balance sheet, statement of income and
retained earnings, statement of cash flows and application of funds, together
with comparative figures in each case (where a comparative period on an earlier
statement exists), all prepared, maintained and stated on a consolidated basis
in accordance with GAAP applied consistently.

 

“First Tranche” means the principal amount of US $4,500,000.

 

“First Tranche Conditions” has the meaning defined in Section 6.1.

 

“Fiscal Quarter” means the three-month period commencing on the first day of
each Fiscal Year and each successive three-month period thereafter during such
Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries
commencing on January 1 of each year and ending on December 31 of each year, or
such other fiscal year of the Borrower and the Subsidiaries as agreed to by the
Lender.

 

“Funded Debt” means, with respect to any Person, without duplication:

 

 

(a)

money borrowed (including, without limitation, by way of overdraft) or
indebtedness represented by notes payable and drafts accepted representing
extensions of credit;

 

 

(b)

bankers’ acceptances and similar instruments;

 

 

(c)

letters of credit, letters of guarantee and surety bonds issued at the request
of such Person;

 

 

(d)

all hedging obligations and any other amounts owed under any hedge agreements
upon termination of such hedge agreements, including without limitation net
settlement amounts payable upon maturity and termination payments payable upon
termination or early termination, which are not paid when due;

 

 

(e)

indebtedness secured by any Encumbrance existing on Property of such Person,
whether or not the indebtedness secured thereby shall have been assumed;

 

- 7 -

--------------------------------------------------------------------------------

 

 

 

(f)

all obligations (whether or not with respect to the borrowing of money) that are
evidenced by bonds, debentures, notes or other similar instruments, or that are
not so evidenced but that would be considered by GAAP to be indebtedness for
borrowed money;

 

 

(g)

all redemption obligations and mandatory dividend obligations of such Person
with respect to any Shares issued by such Person and which are by their terms or
pursuant to any contract, agreement or arrangement:

 

 

(i)

redeemable, retractable, payable or required to be purchased or otherwise
retired or extinguished, or convertible into debt of such Person: (A) at a fixed
or determinable date; (B) at the option of any holder thereof; or (C) upon the
occurrence of a condition not solely within the control and discretion of such
Person; or

 

 

(ii)

convertible into any other Shares described in (i) above;

 

 

(h)

all obligations as lessee under sale and lease back transactions and Capital
Leases;

 

 

(i)

all Purchase Money Obligations of such Person; and

 

 

(j)

any guarantee or indemnity (other than by endorsement of negotiable instruments
for collection or deposit in the ordinary course of business) in any manner of
any part or all of an obligation included in items (a) through (i) above.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 8.4 (Financial
Covenants), GAAP shall be determined on the basis of such principles in effect
on the date hereof and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 8.2(c).
Notwithstanding the foregoing, (i) for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained
herein, indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825-10 on financial liabilities (or any financial accounting standard
having a similar effect) shall be disregarded, (ii) no operating lease shall
constitute an obligation under a Capital Lease or indebtedness by virtue of a
change in GAAP occurring after the Closing Date and (iii) to the extent
expressly provided herein, certain calculations shall be made on a pro forma
basis. In the event that any “Accounting Change” (as defined below) shall occur
and such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Lender agree to enter into negotiations to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Loan Parties’ financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made. Until such time as such an amendment shall have been executed
and delivered by the Loan Parties and the Lender, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission.

 

- 8 -

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means:

 

 

(a)

any government, parliament or legislature, any regulatory or administrative
authority, agency, commission or board (including any supra-national bodies) and
any other statute, rule or regulation making entity having jurisdiction in the
relevant circumstances and includes without limitation any stock exchange or
dealer network on which Shares are listed or traded;

 

 

(b)

any Person acting within and under the authority of any of the foregoing or
under a statute, rule or regulation thereof; and

 

 

(c)

any judicial, administrative or arbitral court, authority, tribunal or
commission having jurisdiction in the relevant circumstances.

 

“Grantor Licences” means all agreements pursuant to which a Loan Party has
granted rights or an option to acquire rights to use any Intellectual Property
Collateral owned by it.

 

“Gross Margin” means, for any period, the total revenue for such period minus
web hosting and personnel costs associated with technical support activities,
consisting of salaries, fringe benefits, and related overhead costs, capitalized
software amortization, and sales credits, determined in accordance with GAAP.

 

“Guarantee” means any guarantee or indemnity (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business) in any manner of any part or all of a Funded Debt obligation.

 

“Hazardous Materials” means any hazardous substance or any pollutant or
contaminant, toxic or dangerous waste, substance or material, as defined in or
regulated by any Applicable Law, regulation or governmental authority from time
to time, including, without limitation, asbestos and polychlorinated biphenyls.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the Bankruptcy and Insolvency Act (Canada) or
the Companies’ Creditors Arrangement Act (Canada), each as amended, or under any
provision of the United States Bankruptcy Code, as amended, or under any other
bankruptcy or insolvency law of any jurisdiction, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property Collateral” means all Copyrights, Patents, Trademarks and
any other intellectual property or industrial design now owned or licensed or
hereafter owned, acquired or licensed by a Loan Party, including trade secrets,
Software and Software Documentation, whether owned or licensed, and all
benefits, options and rights to use any of the foregoing, including all User
Licences and all Grantor Licences, securities, instruments and, when the context
permits, all registrations and applications that have been made or shall be made
or filed in any office in any jurisdiction in respect of the foregoing, and all
reissues, extensions and renewals thereof.

 

“Interest Expense” shall mean, for any period, interest expense of Borrower for
such period, as determined in accordance with GAAP consistently applied.

 

- 9 -

--------------------------------------------------------------------------------

 

 

“Interest Payment Date” means the last Business Day of each calendar month.

 

“Investment” means:

 

 

(a)

any loan or other extension of credit (including the delivery of guarantees,
indemnities or other financial assistance) or capital contribution (including a
transfer of property) to, or acquisition of any Shares, bonds, notes, debentures
or other securities of, any Person;

 

 

(b)

any deposit accounts and certificates of deposit owned by a Person (other than
deposit accounts and certificates of deposit maintained with the Lender); and

 

 

(c)

any purchase of any assets constituting all or part of a business unit from any
Person;

 

and “Invest” and “Invested” shall be construed accordingly.

 

“Leased Property” means all real property leased, rented or otherwise occupied
under a similar arrangement by any Loan Party from time to time.

 

“Lender” means Beedie Investments Limited, a corporation subsisting under the
laws of the Province of British Columbia, and its successors and assigns
including assignees of the Warrants.

 

“Loan Parties” means, collectively, the Borrower and all Subsidiaries of the
Borrower and “Loan Party” means any one of them.

 

“Make Whole Fee” is defined in Section 3.2.

 

“Material Adverse Effect” means any such matter, event or circumstance that
individually or in the aggregate could, in the opinion of the Lender, acting
reasonably, be expected to have a material adverse effect on:

 

 

(a)

the business, financial condition, operations, property, assets or undertaking
of the Borrower or, taken as a whole, the Loan Parties;

 

 

(b)

the ability of any Loan Party to pay and perform its Obligations in accordance
with this Agreement or any other Credit Document;

 

 

(c)

the validity or enforceability of this Agreement or any other Credit Document;

 

 

(d)

the rights and remedies of the Lender under the Credit Documents; or

 

 

(e)

the priority ranking of any of the Encumbrances granted by the Security or the
rights or remedies intended or purported to be granted to the Lender under or
pursuant to the Security, other than Encumbrances that the Lender in its
reasonable discretion, considers immaterial or duplicative.

 

“Material Contract” means, in respect of any Loan Party, (a) a Contract between
such Loan Party and other Person which if terminated would result, or have a
reasonable likelihood of resulting, in a Default, an Event of Default or a
Material Adverse Effect, and (b) a Contract between such Loan Party and other
Person (i.e. customers) providing for payments by such Loan Party in excess of
US $250,000 per annum.

 

- 10 -

--------------------------------------------------------------------------------

 

 

“Material Permit” means, in respect of any Loan Party, a Permit granted to or
held by such Loan Party which if terminated would result, or would have a
reasonable likelihood of resulting in a Default, an Event or Default or Material
Adverse Effect.

 

“Maturity Date” means the date that is thirty-six (36) months following the
Closing Date.

 

“Merger Transaction” means any transaction of merger, amalgamation,
consolidation, winding-up, plan of arrangement, reorganization or reconstruction
with any Person or any transaction by way of transfer, liquidation, sale, lease,
disposition or otherwise whereby all or substantially all of the Borrower’s or
any of its Subsidiary’s, undertaking, property or assets would become the
property of any other Person, other than by or between wholly owned Subsidiaries
of the Borrower or the Borrower and its subsidiaries.

 

“MRR” means, as of any given measurement date through the Maturity Date, the
average of the prior three (3) consecutive calendar months, with each month’s
MRR amount calculated at the end of each month during such three-month review
period, of the sum of Software Services Revenue derived from Eligible End Users
minus (i) any Software Services Revenue derived from an Eligible End User that
has not paid any invoice within sixty (60) days of its invoice due date.

 

“Net Income” means, for any period, the total revenue for such period minus the
total expenses for such period, determined in accordance with GAAP.

 

“Object Code” means fully compiled or assembled Software in binary form which
may be used directly by information processing equipment to process information.

 

“Obligations” means all of the present and future indebtedness, liabilities and
obligations, direct or indirect, absolute or contingent, matured or unmatured of
the Borrower and other Loan Parties, and each of them, to the Lender and the
holders of the Warrants, and each of them, under, pursuant to or in connection
with this Agreement, the Credit Facility and the other Credit Documents,
including without limitation all principal, interest, fees, indemnities, costs
and expenses owing hereunder and thereunder, and including specifically the Make
Whole Fee.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means:

 

 

(a)

those Plans that are “pension plans” for the purposes of any Canadian federal or
provincial pension benefit legislation (whether or not registered under such
legislation) or which is a “registered pension plan” as defined under the Income
Tax Act (Canada), which is maintained or contributed to, or to which there is or
may be an obligation to contribute by any Loan Party in respect of its employees
in Canada; and

 

 

(b)

a Plan that is a “pension plan”, as such term is defined in section 3(2) of
ERISA, which is subject to Title IV of ERISA (including a multi-employer pension
plan within the meaning of section 3(37)(A) of ERISA), and to which any Loan
Party or any ERISA Affiliate may have any liability, including any liability by
reason of having been a substantial employer within the meaning of section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

 

- 11 -

--------------------------------------------------------------------------------

 

 

“Permits” means governmental licenses, authorizations, consents, registrations,
exemptions, permits and other approvals required by Applicable Law.

 

“Permitted Distributions” means royalties, fees (including advisory and
management fees), salaries, commissions and bonuses of any kind paid in the
ordinary course of business as approved by the board of directors of the
applicable Loan Party to any director, officer, employee or consultant thereof.

 

“Permitted Encumbrances” means, with respect to any Person, the following:

 

 

(a)

Encumbrances granted by the Borrower to SaaS securing Permitted SaaS Debt, but
no more;

 

 

(b)

Encumbrances for taxes, rates, assessments or other governmental charges or
levies not yet due (or if due or overdue are being contested by such Person
diligently and in good faith by appropriate proceedings) and, if required by the
Lender, are made the subject of a reserve sufficient and satisfactory to the
Lender, acting reasonably;

 

 

(c)

Purchase Money Security Interests and Capital Leases which, in the case of the
Loan Parties, in the aggregate do not at any time secure obligations exceeding
US $25,000 in the aggregate.;

 

 

(d)

inchoate Encumbrances imposed or permitted by laws such as statutory
Encumbrances, rights to set-off of banks, garagemens’ liens, carriers’ liens,
builders’ liens, materialmens’ liens and other liens, privileges or other
charges of a similar nature which relate to obligations not due or delinquent
(or if due or delinquent are being contested by such Person diligently and in
good faith by appropriate proceedings) and, if required by the Lender, are made
the subject of a reserve sufficient and satisfactory to the Lender, acting
reasonably;

 

 

(e)

Encumbrances to secure its assessments or current obligations which are not at
the time overdue or otherwise dischargeable by the payment of money, and which
are incurred in the ordinary course of its business under workers’ compensation
laws, unemployment insurance or other social security legislation or similar
legislation, provided that such Encumbrances are in amounts commensurate with
such current obligations;

 

 

(f)

Encumbrances or any rights of distress reserved in or exercisable under any
lease or sublease to which it is a lessee which secure the payment of rent or
compliance with the terms of such lease or sublease, provided that such rent is
not then overdue and it is then in compliance in all material respects with such
terms, and Encumbrances relating directly to non-exclusive licenses or
sublicenses granted by Borrower or any Subsidiary in the ordinary course of
Borrower’s or such Subsidiary’s business;

 

 

(g)

the right reserved to or vested in any Governmental Authority by the terms of
any lease, license, grant or Permit or by any statutory or regulatory provision
to terminate any such lease, license, grant or permit or to require annual or
other periodic payments as a condition of the continuance thereof;

 

- 12 -

--------------------------------------------------------------------------------

 

 

 

(h)

the Security;

 

 

(i)

other Encumbrances set out in Schedule 7.1(l) or otherwise agreed to in writing
by the Lender;

 

 

(j)

any attachment or judgment Encumbrance not constituting an Event of Default
hereunder;

 

 

(k)

Encumbrances granted to secure Permitted Funded Debt; and

 

 

(l)

Encumbrances incurred in the extension, renewal or refinancing of the Permitted
Funded Debt described in (a) through (k), provided that any extension, renewal
or replacement Encumbrance must be limited to the property encumbered by the
existing Encumbrance and the principal amount of the Permitted Funded Debt may
not increase;

 

“Permitted Funded Debt” means, without duplication:

 

 

(a)

debt under the SaaS Credit Agreement that is Permitted SaaS Debt, but no more;

 

 

(b)

the Obligations;

 

 

(c)

debt secured by other Purchase Money Security Interests that are Permitted
Encumbrances;

 

 

(d)

Permitted Intercompany Loans;

 

 

(e)

the Settlement Debt; and

 

 

(f)

other Subordinated Obligations approved in writing by the Lender in its sole
discretion.

 

“Permitted Intercompany Loan” means a loan made by any Loan Party to another
Loan Party, provided that the Lender holds a security interest in all property
and assets of both such Loan Parties, subject only to Permitted Encumbrances.

 

“Permitted SaaS Debt” means all present and future indebtedness, liabilities and
obligations of the Borrower under the SaaS Credit Agreement limited to the
principal amount outstanding thereunder up to a maximum amount of US $7,500,000,
together with all interest, fees, costs, expenses and other amounts payable
under the SaaS Debt Documents relating thereto.

 

“Person” means any individual, sole proprietorship, corporation, company,
partnership, unincorporated association, association, institution, entity,
party, trust, joint venture, estate or other judicial entity or any governmental
body.

 

- 13 -

--------------------------------------------------------------------------------

 

 

“Plans” means all employee benefit, fringe benefit, supplemental unemployment
benefit, bonus, incentive, profit sharing, termination, change of control,
compensation, pension, retirement, salary continuation, stock option, stock
purchase, stock appreciation, health, welfare, medical, dental, accident,
disability, life insurance and other plans, arrangements, agreements, programs,
policies, practices or undertakings, whether oral or written, funded or
unfunded, registered or unregistered, insured or self-insured:

 

 

(a)

that are sponsored or maintained or funded, in whole or in part, by any Loan
Party to which any Loan Party is obligated to contribute, in any such case, for
the benefit of employees, former employees of any Loan Party and their
respective beneficiaries; or

 

 

(b)

under which any Loan Party has any liability.

 

“Property” means, with respect to any Person, all or any portion of its
property, assets and undertaking.

 

“Purchase Money Obligations” means any indebtedness incurred, assumed or owed by
any Loan Party as all or part of, or incurred or assumed by any Loan Party to
provide funds to pay all or part of the purchase price of any property or assets
acquired by any Loan Party provided that:

 

 

(a)

the aggregate principal amount of all such indebtedness together with all
indebtedness secured by Capital Leases does not, at any time, exceed US
$100,000; and

 

 

(b)

none of the Loan Parties or an Affiliate thereof, immediately prior to entering
into an agreement for the acquisition of such property or assets, owns or has
any interest in, or any entitlement to own, or has any interest in, the property
or assets or a portion thereof being so acquired.

 

“Purchase Money Security Interest” means an Encumbrance created by any Loan
Party securing Purchase Money Obligations, provided that: such Encumbrance is
created substantially simultaneously with the acquisition of such assets; such
Encumbrance does not at any time encumber any property other than the property
financed by such Purchase Money Obligations; the amount of Purchase Money
Obligations secured thereby is not increased subsequent to such acquisition; and
the principal amount of Purchase Money Obligations secured by any such
Encumbrance at no time exceeds 100% of the original purchase price of such
property at the time it was acquired, and in this definition, the term
“acquisition” shall include, without limitation, a Capital Lease, the term
“acquire” shall have a corresponding meaning.

 

“Related Party” means, with respect to any Person, an Affiliate of such Person,
a shareholder of such Person (if applicable), or a Person related to or not at
Arm’s Length to such Person or shareholder of such Person, and with respect to
the Loan Parties includes any company or entity Controlled directly or
indirectly by any one or more of any such Persons, and any Person or Persons
related to or not at Arm’s Length with any such Persons.

 

“Requirement of Law” means, as to any Person, any law, treaty, regulation,
ordinance, decree, judgment, order or similar requirement made or issued under
sovereign or statutory authority and applicable to or binding upon that Person,
or to which that Person or any of its Property is subject.

 

- 14 -

--------------------------------------------------------------------------------

 

 

“Retiring Debt” means (a) secured indebtedness in the principal amount of US
$575,000 owing to Agility Capital II, LLC plus all fully accrued interest, fees
and prepayment penalties (assuming a payout date of January 25, 2018, totalling
US $580,425), and (b) unsecured indebtedness in the aggregate principal amount
of US $1,000,000, plus all fully accrued interest and prepayment penalties
(assuming a payout date of January 25, 2018, totalling US $1,074,333, owing to
seven lenders, all of which are accredited investors, certain of which are
shareholders of the Borrower, one of which is an affiliate of the Borrower’s
director, and two of which are affiliated with a partner of the Borrower’s
director.

 

“Revenue Renewal Rate” shall mean the current month’s Revenue derived from
Eligible End Users that generated Revenue during the same calendar month of the
immediately preceding year divided by the Revenue derived from Eligible End
Users during such month during the immediately preceding year.

 

“SaaS” means SaaS Capital Funding II, LLC, and its successors and permitted
assigns.

 

“SaaS Credit Agreement” means the loan agreement made as of May 5, 2016 between
SaaS, as lender, the Borrower, as borrower, as amended to date, and as the same
may from time to time be further amended, restated or otherwise modified or
replaced. “SaaS Debt Documents” means the SaaS Credit Agreement, security and
all other documents and registrations delivered or created pursuant thereto.

 

“SaaS Intercreditor Agreement” is defined in Section 5.4.

 

“Subsequent Tranche” means a principal amount of no less than US $500,000 and no
more than US $2,500,000, as selected by the Borrower; subject to an aggregate
limit of US $2,500,000.

 

“Subsequent Tranche Conditions” has the meaning defined in Section 6.1.

 

“Section” means the designated section of this Agreement.

 

“Security” means the security held from time to time by the Lender, securing or
intended to secure payment and performance of the Obligations, including without
limitation the security described in Section 5.1.

 

“Senior Officer” means the Chairman and Chief Executive Officer, the Senior Vice
President, Product Development and any Person who has a management contract with
the Borrower, each of whom is deemed a “beneficial owner” as such term is
defined under Section 16 of the Securities Exchange Act of 1934, as amended.

 

“Settlement Debt” means secured indebtedness in the principal amount of US
$1,452,083 owing to Jeff McCollum pursuant to a confidential settlement
agreement and release dated November 29, 2016.

 

“Shares” means shares of any class or series, including preferred and common
shares, in the capital stock of any corporation or other ownership or equity
interest in a corporation, partnership or other Person including without
limitation, shares, units or interests which carry a residual right to
participate in the earnings of such corporation, partnership or other Person or,
upon the liquidation or winding up of such corporation, partnership or other
Person, to share in its assets.

 

- 15 -

--------------------------------------------------------------------------------

 

 

“Software” means all computer programs, firmware and databases and portions of
each of the foregoing in whatever form and on whatever medium expressed, fixed,
embodied or stored from time to time, whether physical, magnetic, electronic,
optical or otherwise and the Copyright, Patents and trade secrets therein
including, without limitation, Object Code and Source Code versions of each such
program and firmware and portion thereof and all corrections, updates,
enhancements, translations, modifications, adaptations and new versions thereof
together with both the media upon or in which such programs, firmware, databases
and portions thereof are expressed, fixed, embodied or stored (such as disks,
diskettes, tapes and semiconductor chips) and all flow charts, manuals,
instructions, documentation and other material relating thereto.

 

“Software Documentation” means all documentation and other materials in any way
related to Software including, without limitation, copies of the Source Code or
Object Code, drawings, flowcharts, user’s manuals, reference manuals and all
functional descriptions and specifications of or relating to the Software
regardless of the medium in or on which such information is stored including,
without limitation, all such information necessary or desirable for the
production, modification, enhancement, testing, marketing and use of the
Software.

 

“Software Services Revenue” shall be consistently categorized as it has been in
the Borrower’s historical financial statements prior to the date of this
Agreement as “License Revenue”, “Usage Revenue” and “Overage Fees” and shall
generally include all recurring license and service revenue derived from the
sale of Borrower’s software and any other reported recurring revenue, but which
shall exclude, without limitation, professional services revenue and other
similar non-recurring revenue.

 

“Source Code” means the human-readable form of a computer instruction,
including, but not limited to, related system and Software Documentation, all
comments and any procedural code.

 

“Statutory Lien” means a Lien in respect of any property or assets of a Loan
Party created by or arising pursuant to any applicable legislation in favour of
any Person (such as but not limited to a Governmental Authority), including a
Lien for the purpose of securing such Loan Party’s obligation to deduct and
remit employee source deductions and goods and services tax pursuant to the
Income Tax Act (Canada), the Excise Tax Act (Canada), the Canada Pension Plan
(Canada), the Employment Insurance Act (Canada) and any legislation in any
jurisdiction similar to or enacted in replacement of the foregoing from time to
time.

 

“Subordinated Obligations” means all present and future indebtedness,
liabilities and obligations of the Loan Parties that are subordinated or
postponed to the Obligations on terms satisfactory to the Lender, including any
and all indebtedness, liabilities and obligations of the Loan Parties to a
Related Party.

 

“Subsidiary” means, as to any Person, another Person in which such Person and/or
one or more of its Subsidiaries owns or controls, directly or indirectly,
sufficient voting Shares to enable it or them (as a group) to ordinarily elect a
majority of the directors (or Persons performing similar functions) of such
entity, and any partnership or trust, if more than a 50% interest in the profits
or capital thereof is owned by such Person and/or by or in conjunction with one
or more of its Subsidiaries. Unless the context otherwise clearly requires, any
reference herein to a “Subsidiary” is a reference to a Subsidiary of the
Borrower.

 

- 16 -

--------------------------------------------------------------------------------

 

 

“Taxes” means all taxes, levies, imposts, stamp taxes, duties, deductions,
withholdings and similar impositions payable, levied, collected, withheld or
assessed as of the date of this Agreement or at any time in the future under
Applicable Laws, and “Tax” shall have a corresponding meaning.

 

“Total Debt” means all indebtedness, liabilities (excluding deferred revenue,
accounts payable and accrued expenses) and obligations including without
limitation Permitted Funded Debt less the Settlement Debt.

 

“Trademarks” means all trademarks and trade names, registered and unregistered,
of the Loan Parties, including, without limitation all designs, logos, indicia,
trade names, corporate names, company names, business names, trade styles,
service marks, logos and other source or business identifiers; all fictitious
characters; all prints and labels on which any of the foregoing have appeared or
appear or shall appear; all registrations and applications that have been or
shall be made or filed in the Canadian Intellectual Property Office or United
States Patent and Trademark Office or any similar office in any other country or
political subdivision thereof and all records thereof and all reissues,
extensions, or renewals thereof; all goodwill associated with or symbolized by
any of the foregoing; and all common law and other rights in the above.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

“U.S. Dollars” or “US $” means the lawful money of the United States of America.

 

“US Loan Parties” means any loan parties formed under the laws of United States
of America or any state thereof, and includes the Borrower.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“User Licences” means all agreements pursuant to which a Loan Party has obtained
rights or an option to acquire rights to use any Intellectual Property
Collateral.

 

“Voting Shares” means securities or any class of Shares of a Person entitling
the holders thereof to vote in the election of members of the board of directors
of such Person.

 

“Warrant Securities” means the Equity Securities issuable upon exercise of the
Warrants.

 

“Warrants” is defined in Section 2.4.

 

1.2

Knowledge

 

Where any representation, warranty or other provision of this Agreement is
qualified by reference to the knowledge of the Borrower or the Loan Parties, it
shall be deemed to refer to the actual knowledge of a Senior Officer after
having made reasonable inquiries, and, if as a result of the actual knowledge of
a Senior Officer after having made such inquiries, there is an issue or matter
known that would reasonably require advice from professional advisors, the
professional advisors of the Borrower likely to have knowledge of the relevant
subject matter.

 

- 17 -

--------------------------------------------------------------------------------

 

 

1.3

Accounting Terms and Computations

 

Each accounting term used in this Agreement has the meaning assigned to it under
GAAP unless otherwise defined herein and reference to any balance sheet item or
income statement item means such item as computed from the applicable statement
prepared in accordance with GAAP. All financial statements required to be
delivered hereunder shall be reported in U.S. Dollars and shall be made and
prepared in accordance with GAAP consistently applied throughout the periods
involved. All financial covenant testing shall be in U.S. Dollars.

 

1.4

Currency References

 

All amounts referred to in this Agreement are in U.S. Dollars unless otherwise
indicated.

 

1.5

Schedules

 

The following exhibits and schedules are attached to this Agreement and
incorporated herein by reference:

 

Schedule A

Compliance Certificate

Schedule B

Drawdown Request

Schedule C

Form of Warrants

Schedule 7.1(b)

Loan Parties’ Information

Schedule 7.1(d)

Location of Property and Assets

Schedule 7.1(f)

Funded Debt and Guarantees

Schedule 7.1(h)

Consents and Approvals Required

Schedule 7.1(i)

Conflicts with Charter Documents

Schedule 7.1(k)

Material Permits

Schedule 7.1(l)

Permitted Encumbrances

Schedule 7.1(o)

Insurance Policies

Schedule 7.1(p)

Material Agreements

Schedule 7.1(q)

Labour Matters

Schedule 7.1(r)

Litigation

Schedule 7.1(s)

Pension Plans

Schedule 7.1(v)

Taxes

Schedule 7.1(w)

Statutory Liens

Schedule 7.1(y)

Bank Accounts

Schedule 7.1(z)

Related Party Contracts

 

- 18 -

--------------------------------------------------------------------------------

 

 

1.6

Joint and Several Obligations

 

The Obligations of the Borrower and any present or future guarantor of the
Obligations, including the obligation to make all payments hereunder and all
other indebtedness and liability, present and future, incurred hereunder, are
joint and several.

 

Article 2 
THE CREDIT FACILITY AND WARRANTS

 

2.1

Establishment of Credit Facility

 

Upon and subject to the terms and conditions of this Agreement, and based and
relying upon the representations and warranties set forth herein, the Lender
agrees to provide a credit facility (the “Credit Facility”) to the Borrower.

 

2.2

Availability

 

During the Availability Period, the Borrower shall be entitled to provide a
Drawdown Request to the Lender that it wishes the Lender to advance:

 

 

(a)

the whole (but not less than the whole) of the First Tranche, subject to
fulfilment of the First Tranche Conditions; and

 

 

(b)

a Subsequent Tranche (in the minimum amount of US $500,000), subject to
fulfilment of the Subsequent Tranche Conditions; and

 

and, on the thirtieth Business Day (the “Advance Date”) following receipt of the
relevant notice from the Borrower, and in any event following satisfaction or
waiver of the First Tranche Conditions in respect of the First Tranche and the
Subsequent Tranche Conditions in respect of a Subsequent Tranche, the Lender
shall made an Advance of the relevant Tranche to the Borrower or procure such
advance to the Borrower by wire transfer into such bank account as the Borrower
in such notice shall identify. The Credit Facility is non-revolving and, once
repaid by the Borrower, re-advances of the Credit Facility will not be
permitted, except as otherwise permitted hereunder. At any time after 18 months
following the date of the initial Advance, the Borrower may cancel the whole
(but not less than the whole) of the unadvanced portion of the Credit Facility
upon fifteen (15) Business Days prior written notice to the Lender and thereby
terminate its obligation to pay the standby fee referred to in Section 4.4.

 

2.3

Use of the Advances

 

The Advances shall only be used by the Loan Parties for growth capital to
support the development and marketing of software and solutions, for Retiring
Debt and for general working capital purposes; provided that the Advance shall
not be used to pay or satisfy any tax obligations of the Loan Parties other than
tax obligations incurred in the ordinary course of business.

 

2.4

Warrants

 

In consideration for the Credit Facility and the making of Advances thereunder,
the Borrower shall issue common share purchase warrants (the “Warrants”)
registered in the name of the Lender to purchase up to an aggregate of 7,000,000
common shares of the Borrower (“Common Shares”), at an exercise price of US
$0.35 per Common Share, as set forth in the certificates representing such
Warrants (the “Warrant Certificates”), such Warrant Certificates to be
substantially in the form as set out in Schedule D attached hereto. The Warrants
shall be issued on a pro rata basis as Advances are made and, in each case shall
be exercisable for a period of 72 months following the date of issuance.

 

- 19 -

--------------------------------------------------------------------------------

 

 

Article 3 
TERM, PREPAYMENT AND REPAYMENT

 

3.1

Term

 

Subject to the Lender’s right to demand accelerated payment upon an Event of
Default that is continuing, the outstanding principal amount of the Credit
Facility together with all other outstanding Obligations shall be immediately
due and payable by the Borrower on the Maturity Date.

 

3.2

Voluntary Prepayments

 

The Borrower may, at any time so long as an Event of Default has not occurred
and is continuing, upon fifteen (15) Business Days’ prior written notice to the
Lender indicating the principal amount to be prepaid, make a prepayment in
whole, not in part, in respect of the outstanding principal under the Credit
Facility, by paying to the Lender the full outstanding principal amount of the
Credit Facility together with accrued and unpaid interest on such principal
amount to the date of prepayment; if the prepayment occurs prior to the second
anniversary of the date of the initial Advance, a fee (the “Make Whole Fee”)
equal to 24 months’ interest on the full outstanding principal amount of the
Credit Facility at the interest rate then applicable to the Credit Facility less
the amount of interest at such interest rate accrued to the date of prepayment;
and all other outstanding Obligations. The Borrower shall have no other right of
prepayment. The parties acknowledge that it is their intention that the Lender
shall earn minimum interest up to 24 months following the initial Advance on the
full principal amount of the Advances made under the Credit Facility.

 

3.3

Payment of Fees Upon Acceleration

 

The occurrence of an Event of Default and the acceleration of the Obligations
prior to the Maturity Date will be deemed to be a voluntary prepayment of the
outstanding principal amount of the Obligations, and the Borrower will pay to
the Lender in addition to the other outstanding amounts of the Obligations if
the acceleration of the Obligations occurs prior to the second anniversary of
the Closing Date, the Make Whole Fee as if the outstanding principal amount of
the Obligations was being prepaid by the Borrower pursuant to Section 3.2 on the
next Business Day following the date of acceleration. The Loan Parties
acknowledge that the Make Whole Fee that is payable upon acceleration of the
Obligations prior to the Maturity Date is not a penalty but is liquidated
damages intended to compensate the Lender to ensure that the Lender earns
interest at the rate of 12% per annum on the Advance up to and including the
second anniversary of the Closing Date, and to ensure that the Loan Parties do
not avoid payment of the Make Whole Fee by intentionally defaulting hereunder.

 

- 20 -

--------------------------------------------------------------------------------

 

 

3.4

Mandatory Prepayments – Asset Disposition

 

Subject to any prior right of SaaS and subject to Applicable Laws, if any Loan
Party receives proceeds from transactions involving the sale, lease or other
disposition of any assets (other than as permitted by Section 8.3(l)) including
without limitation Intellectual Property Collateral and other intangibles, then
the Borrower shall make a mandatory prepayment on account of the Obligations in
an amount equal to 100% of the net proceeds within three (3) Business Days after
such net proceeds are received by the applicable Loan Party. As used herein,
“net proceeds” in respect of any such transaction means the gross cash amount
payable to the applicable Loan Party in respect of such transaction (expressly
including any amount received by way of deferred payment pursuant to a note or
receivable as and when such payment is received, with any non-cash consideration
converted to cash as soon as reasonably practicable) less any Arm’s Length sales
commissions, reasonable Arm’s Length costs and expenses of the transaction,
sale, use and other transaction, Taxes paid or payable in connection with the
transaction and in connection with transferring any proceeds from such
transaction to the Borrower to effect the prepayment contemplated in this
Section 3.4, usual and reasonable adjustments in connection with the transaction
and any other amount specifically approved by the Lender in writing. Any
prepayments made to the Lender under this Section 3.4 shall be applied to the
principal amount of the Obligations in inverse order of maturity. The Lender
shall at the Borrower’s cost use reasonable commercial efforts to cooperate with
the Borrower to permit the Borrower to maximize the net proceeds available to it
for prepayment of the Obligations pursuant to this Section 3.4.

 

3.5

Payment of Fees Upon Mandatory Prepayment

 

The receipt of proceeds from a disposition of assets pursuant to Section 3.4
will be deemed to be a voluntary prepayment of the outstanding principal amount
of the Obligations, and the Borrower will pay to the Lender in addition to the
other outstanding amounts of the Obligations, if the prepayment occurs prior to
the second anniversary of the Closing Date, the Make Whole Fee as if the
outstanding principal amount of the Obligations being prepaid was being prepaid
by the Borrower pursuant to Section 3.2 on the next Business Day following the
receipt of net proceeds of such a disposition of assets.

 

The Loan Parties acknowledge that the Make Whole Fee that is payable upon a
disposition of assets prior to the Maturity Date is not a penalty but is
liquidated damages intended to compensate the Lender to ensure that the Lender
earns interest at the rate of 12% per annum on the Advance up to and including
the second anniversary of the Closing Date.

 

Article 4 
PAYMENT OF INTEREST AND FEES

 

4.1

Interest

 

Subject to Section 4.2 and 4.3, from and including the Closing Date the
outstanding principal amount of the Credit Facility shall bear interest, both
before and after maturity, default and judgment on any unpaid amount thereof
until all such Obligations have been satisfied in full, at a rate of 12% per
annum calculated and payable monthly in arrears on each Interest Payment Date
after the Advance under the Credit Facility.

 

4.2

Low Margin Rate

 

If Gross Margins calculated on a consolidated basis for the Loan Parties fall
within the following ranges measured at the end of each calendar month
commencing January 31, 2018 for the six month fiscal period comprised of such
calendar month and the immediately preceding five calendar months, interest on
the principal amount of the Obligations payable pursuant to Section 4.1 will be
14% per annum (the “Low Margin Rate”) until such time as Gross Margins equal or
exceed the high end of each range:

 

 

(a)

more than US $5,850,000 but less than US $6,500,000 from the Closing Date to
June 30, 2018;

 

- 21 -

--------------------------------------------------------------------------------

 

 

 

(b)

more than US $6,300,000 but less than US $ $7,000,000 from July 1, 2018 to
December 31, 2018;

 

 

(c)

more than US $6,750,000 but less than US $7,500,000 from January 1, 2019 to
December 31, 2019; and

 

 

(d)

more than US $7,650,000 but less than US $8.500.000 from January 1, 2020 and for
each calendar month thereafter.

 

4.3

Default Interest Rate

 

Upon the occurrence and during the continuance of an Event of Default, interest
on the principal amount of the Obligations payable pursuant to Section 4.1 or
4.2 will be 18% per annum (the “Default Rate”) effective as at the Interest
Payment Date immediately preceding the triggering of such an Event of Default
(for clarity, the Interest Payment Date occurring in the immediately preceding
calendar month in the case of failure to pay interest on any Interest Payment
Date) payable on demand. The Loan Parties acknowledge and agree that the
increased rate of interest on the occurrence of an Event of Default is not a
penalty but rather a genuine pre-estimate of the Lender’s increased cost and
risk of the outstanding Credit Facility.

 

4.4

Commitment Fee and Standby Fees

 

The Borrower shall pay to the Lender the outstanding balance of the Commitment
Fee by way of deduction from the Advance of the First Tranche.

 

Unless and until the Borrower cancels the unadvanced portion of the Credit
Facility pursuant to Section 2.2, the Borrower shall pay to the Lender a standby
fee in US Dollars calculated at a rate equal to 0.325% per month on that portion
of the daily unadvanced and available portion of the Credit Facility during each
calendar month. “Available” in the foregoing sentence means the maximum amount
of the Credit Facility which if drawn by the Borrower would not cause the Total
Debt to MRR covenant set out in Section 8.4(b) to be breached. The standby fee
shall be determined daily beginning on the date hereof and shall be payable by
the Borrower monthly in arrears on each Interest Payment Date.

 

4.5

Matters Relating to Interest

 

4.5.1       Unless otherwise indicated, interest on any outstanding principal
amount shall be calculated daily and shall be payable monthly in arrears on each
Interest Payment Date. If the last day of a month is not a Business Day, the
interest payment due on such day shall be made on the next Business Day, and
interest shall continue to accrue on the said principal amount and shall also be
paid on such next Business Day. Interest shall accrue from and including the day
upon which an Advance is made, and ending on and including the day on which any
portion of such Advance is repaid or satisfied.

 

4.5.2       Unless otherwise stated, in this Agreement if reference is made to a
rate of interest, fee or other amount “per annum” or a similar expression is
used, such interest, fee or other amount shall be calculated on the basis of a
year of 365 or 366 days, as the case may be. If the amount of any interest, fee
or other amount is determined or expressed on the basis of a period of less than
one year of 365 or 366 days, as the case may be, the equivalent yearly rate is
equal to the rate so determined or expressed, divided by the number of days in
the said period, and multiplied by the actual number of days in that calendar
year.

 

- 22 -

--------------------------------------------------------------------------------

 

 

4.5.3       Notwithstanding any other provisions of this Agreement, if the
amount of any interest, premium, fees or other monies or any rate of interest
stipulated for, taken, reserved or extracted under the Credit Documents would
otherwise contravene the provisions of Section 347 of the Criminal Code
(Canada), Section 8 of the Interest Act (Canada) or any successor or similar
legislation, or would exceed the amounts which the Lender is legally entitled to
charge and receive under any law to which such compensation is subject, then
such amount or rate of interest shall be reduced to such maximum amount as would
not contravene such provision; and to the extent that any excess has been
charged or received the Lender shall apply such excess against the Obligations
and refund any further excess amount.

 

4.5.4       Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Advance, together with all fees, charges and
other amounts that are treated as interest on such Advance under Applicable Law
(collectively, “charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender in accordance with Applicable Law, the rate of interest payable in
respect of such Advance hereunder, together with all charges payable in respect
thereof, shall be limited to the Maximum Rate. To the extent lawful, the
interest and charges that would have been paid in respect of such Advance but
were not paid as a result of the operation of this Section shall be cumulated
and the interest and charges payable to the Lender in respect of other Advances
or periods shall be increased (but not above the amount collectible at the
Maximum Rate therefor) until such cumulated amount shall have been received by
the Lender. Any amount collected by the Lender that exceeds the maximum amount
collectible at the Maximum Rate shall be applied to the reduction of the
principal balance of such Advance or refunded to the Borrower so that at no time
shall the interest and charges paid or payable in respect of such Advance exceed
the maximum amount collectible at the Maximum Rate.

 

4.6

Place of Repayments

 

4.6.1       All payments of principal, interest and other amounts to be made by
the Borrower pursuant to this Agreement shall be made directly to the Lender,
with such payments being made by the Borrower at such address and to such
account as the Lender may direct in writing from time to time. All such payments
received by the Lender on a Business Day before 1:00 p.m. (Vancouver, British
Columbia time) shall be treated as having been received by the Lender on that
day; payments made after such time on a Business Day shall be treated as having
been received by the Lender on the next Business Day.

 

4.6.2       Whenever any payment shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day. Interest shall continue to accrue and be payable thereon as
provided herein, until the date on which such payment is received by the Lender.

 

4.7

Evidence of Obligations (Noteless Advance)

 

The Lender shall open and maintain, in accordance with its usual practice,
accounts evidencing the Obligations; and the information entered in such
accounts shall constitute prima facie evidence of the Obligations in absence of
manifest error. The Lender may, but shall not be obliged to, request the
Borrower to execute and deliver from time to time such promissory notes as may
be required as additional evidence of the Obligations.

 

4.8

Determination of Equivalent Amounts

 

Whenever it is necessary or desirable at any time to determine the Equivalent
Amount in Canadian Dollars of an amount expressed in U.S. Dollars or any other
currency, as applicable, or vice-versa (specifically including the determination
of the Equivalent Amount in Canadian Dollars of any portion of the Advance made
in U.S. Dollars), the Equivalent Amount shall be determined by reference to the
Exchange Rate on the date of such determination.

 

- 23 -

--------------------------------------------------------------------------------

 

 

Article 5
SECURITY

 

5.1

Security

 

The Security to be provided to the Lender for the granting of the Credit
Facility will consist of the following, all of which documents shall be in form
and substance satisfactory to the Lender:

 

 

(a)

unlimited guarantee of Cake Marketing UK Ltd.;

 

 

(b)

pledge and security agreement executed by the Borrower in favour of the Lender
granting a second ranking security interest over all of the present and after
acquired real and personal Property of the Borrower including, without
limitation, and as supplemented by a patent security agreement and a trademark
security agreement, all Intellectual Property Collateral subject only to
Permitted Encumbrances in favour of SaaS in respect of Permitted SaaS Debt;

 

 

(c)

upon request made by the Lender at any time, unlimited guarantees executed by
each Subsidiary which exceeds any one or more of the limits set out in Section
8.3(t), if any, guaranteeing the due payment and performance of the Obligations
secured by general security agreements or debentures or the equivalent thereof
under Applicable Laws executed by each such Subsidiary, if any, in favour of the
Lender granting a security interest over all the present and after acquired real
and personal Property of such Loan Party including, without limitation, all
Intellectual Property Collateral, subject only to Permitted Encumbrances;

 

 

(d)

securities pledge agreement granted by the Borrower in favour of the Lender
granting a second ranking security interest over all present and after acquired
Shares of each Subsidiary of the Borrower, now or hereafter existing which
exceeds any one or more of the limits set out in Section 8.3(t), subject only to
Permitted Encumbrances;

 

 

(e)

if requested by the Lender at any time, subordination and postponement
agreements in respect of any shareholder or other Related Party loans;

 

 

(f)

the SaaS Intercreditor Agreement;

 

 

(g)

subordination and postponement agreement in respect of indebtedness of the
Borrower to Jeff McCollum; and

 

 

(h)

if requested by the Lender at any time, such other security (including pledges,
security agreements and debentures) as may be provided by the Borrower and its
Subsidiaries to SaaS.

 

- 24 -

--------------------------------------------------------------------------------

 

 

5.2

Additional Security and Registration

 

The Loan Parties shall promptly execute and deliver to the Lender or cause to be
delivered to the Lender, at the expense of the Loan Parties, such additional or
complementary legal opinions and security documents and any Security referred to
in Section 5.1(c) to be granted by any Person becoming a Subsidiary or such
confirmations or such notices or documents containing such further description
of properties charged or intended to be charged by the Security as may in the
reasonable opinion of the Lender or its counsel be necessary or advisable to
create and maintain charges over all assets and the issued Shares of the
Subsidiaries wherever same may be situated. The Loan Parties shall cause to be
promptly made all registrations and filings under any Applicable Law (including
financing statements) and to be delivered all opinions, necessary, in the
reasonable opinion of the Lender or its counsel, to render the Security fully
effective and enforceable. Each Loan Party authorizes the Lender to file any
such financing statement or similar documents without the signature of such Loan
Party, or to execute such financing statement as attorney for such Loan Party in
the event such Loan Party fails to do so promptly upon request by the Lender.
Each Loan Party acknowledges that the Security has been prepared on the basis of
Applicable Law in effect on the date hereof, and that changes to Applicable Law
may require the execution and delivery of different forms of documentation, and
accordingly the Lender shall have the right to require that the Security be
amended, supplemented or replaced (and the Loan Parties shall duly authorize,
execute and deliver to the Lender on request any such amendment, supplement or
replacement with respect to any of the Security to which such Loan Party is a
party consistent with the intent of the Security on the Closing Date): to
reflect any change in Applicable Law, whether arising as a result of statutory
amendments, court decisions or otherwise; to facilitate the creation and
registration of appropriate forms of security in all applicable jurisdictions;
or to ensure that all Security is fully effective and enforceable under all
Applicable Law.

 

5.3

After Acquired Property, Further Assurances

 

Each of the Loan Parties agrees to execute and deliver from time to time, and
cause each of their Subsidiaries and the shareholders thereof to execute and
deliver from time to time, all such further documents and assurances as may be
reasonably required by the Lender from time to time in order to provide the
Security contemplated hereunder, specifically including: supplemental or
additional security agreements, assignments and pledge agreements which shall
include lists of specific assets to be subject to the security interests
required hereunder.

 

5.4

SaaS Intercreditor Agreement

 

The Lender agrees to enter into an intercreditor agreement with SaaS, on terms
reasonably acceptable to the Lender (the “SaaS Intercreditor Agreement”),
pursuant to which the Lender subordinate the Security to Encumbrances granted by
the Borrower and the other Loan Parties to SaaS securing the Permitted SaaS
Debt, but no more.

 

Article 6 
DISBURSEMENT CONDITIONS

 

6.1

First Tranche Conditions

 

The obligation of the Lender under this Agreement to make the initial Advance
under the Credit Facility is subject to and conditional upon the following
conditions (the “First Tranche Conditions”) being satisfied on or prior to the
Closing Date (unless otherwise waived by the Lender, in its discretion):

 

- 25 -

--------------------------------------------------------------------------------

 

 

 

(a)

receipt by the Lender, of the following documents, each in full force and
effect, and in form and substance satisfactory to the Lender (unless delivery
has been waived by the Lender):

 

 

(i)

this Agreement, duly executed and delivered by the Loan Parties;

 

 

(ii)

certified copies of the Constating Documents of each of the Loan Parties;

 

 

(iii)

certificates of incumbency of each of the Loan Parties;

 

 

(iv)

certified copies of the resolutions of the board of directors of each of the
Loan Parties authorizing the execution, delivery and performance of its
respective obligations under the Credit Documents to which each is a party;

 

 

(v)

duly executed copies of the Security, duly registered to the Lender’
satisfaction, where applicable subject only to Permitted Encumbrances;

 

 

(vi)

duly issued Warrants;

 

 

(vii)

stock exchange, dealer network or other Governmental Authority approval and, if
required under the Permitted SaaS Debt, SaaS consent for the issuance of the
Warrants;

 

 

(viii)

releases, discharges and postponements (in registrable form where appropriate)
covering all Encumbrances affecting the Collateral or any portion thereof which
are not Permitted Encumbrances, if any, or undertakings satisfactory to the
Lender to provide such releases, discharges and postponements;

 

 

(ix)

the SaaS Intercreditor Agreement;

 

 

(x)

letters of opinion of legal counsel to the Borrower addressed to the Lender and
in form and substance satisfactory to the Lender and its legal counsel, acting
reasonably;

 

 

(b)

the Borrower shall have paid all fees, costs and expenses then owing to the
Lender in respect of the Credit Facility, including the balance of Commitment
Fee;

 

 

(c)

the Lender shall be satisfied with its review of all Material Contracts;

 

 

(d)

the Lender shall be satisfied with its review of transactions between the Loan
Parties and each of its Related Parties;

 

 

(e)

the Lender shall be satisfied with the results of its due diligence
investigations and third party due diligence reports (including, without
limitation, accounting, business, environmental, regulatory, tax, technology,
financial and legal review) in respect of the Loan Parties;

 

 

(f)

the Lender shall be satisfied with the corporate and capital structure of the
Loan Parties;

 

- 26 -

--------------------------------------------------------------------------------

 

 

 

(g)

the Lender shall be satisfied with the reports and legal opinions provided to it
by its counsel McCarthy Tétrault LLP and Allen Matkins Leck Gamble Mallory &
Natsis LLP;

 

 

(h)

no event or circumstance shall have occurred that in the opinion of the Lender
would reasonably be expected to have a Material Adverse Effect;

 

 

(i)

no Default or Event of Default shall have occurred and be continuing;

 

 

(j)

without limiting paragraph (i) above, the representations and warranties set
forth in Article 7 shall be true and correct in all respect on the date that the
Advance is to be made (except for qualifications to representations and
warranties that have been disclosed to the Lender and consented to in writing by
the Lender in its sole discretion, and provided however that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date);

 

 

(k)

the Lender shall be satisfied with all terms and conditions of any Funded Debt,
including the Funded Debt held by SaaS;

 

 

(l)

receipt of evidence, to the satisfaction of the Lender, that appropriate levels
of insurance are in place;

 

 

(m)

the Lender shall have received and be satisfied with the financial model (IS, BS
and CF) for the Borrower in Excel with minimum last 24 months actual and
forecast and 12 months by business unit and on a consolidated basis including
estimated covenants;

 

 

(n)

receipt of all regulatory, securities and/or third party consents and/or
approvals in respect of this Agreement, the Credit facility and the Warrants, in
form, and on terms, satisfactory to the Lender;

 

 

(o)

receipt by the Lender of a signed Drawdown Request from the Borrower in the
amount of their respective proportionate interest in the Advance at least thirty
(30) Business Days prior to the date that the Advance is to be made together
with a Compliance Certificate showing full compliance with the financial
covenants set forth herein as at the Closing Date assuming the Advance is made;

 

 

(p)

signed direction to pay in respect of the Advance authorizing the deduction of
all outstanding fees and costs;

 

 

(q)

the credit committee of the Lender shall have approved the Credit Facility in
its sole and unfettered discretion; and

 

 

(r)

such reasonable additional conditions precedent that the Lender deems
reasonable.

 

6.2

Subsequent Tranche Conditions

 

The obligation of the Lender under this Agreement to make any Advance under the
Credit Facility subsequent to the initial Advance is subject to and conditional
upon the following conditions (the “Subsequent Tranche Conditions”) being
satisfied on or prior to the date of such subsequent Advance (unless otherwise
waived by the Lender, in its discretion):

 

 

(a)

receipt by the Lender of a signed Drawdown Request from the Borrower at least
ten (10) Business Days prior to the date that the Advance is to be made together
with a Compliance Certificate showing full compliance with any applicable
financial covenants set forth herein as at the Closing Date assuming the Advance
is made;

 

- 27 -

--------------------------------------------------------------------------------

 

 

 

(b)

the representations and warranties deemed to be repeated pursuant to Article 7
will continue to be true and correct as of the date that the Advance is to be
made;

 

 

(c)

the credit committee of the Lender shall have approved the Credit Facility in
its sole and unfettered discretion;

 

 

(d)

no Default or Event of Default will have occurred and be continuing as of the
date that the Advance is to be made, or would result from making the requested
Advance; and

 

 

(e)

all other terms and conditions of this Agreement upon which the Borrower may
obtain an Advance that have not been waived will have been fulfilled.

 

6.3

Waiver

 

The conditions in Sections 6.1 and 6.2 are inserted for the sole benefit of the
Lender and may be waived by the Lender, in whole or in part (with or without
terms or conditions).

 

6.4

Termination

 

The obligation of the Lender to make any Advance shall, at the Lender’s
election, terminate if any of the conditions set forth in Sections 6.1 and 6.2,
as the case may be, have not been satisfied or waived by the Lender, in its
discretion, on or prior to the date that an Advance is to be made.

 

Article 7
REPRESENTATIONS AND WARRANTIES

 

7.1

Representations and Warranties

 

The Loan Parties hereby jointly and severally represent and warrant to the
Lender as follows, with respect to the Borrower and also with respect to each of
the other Loan Parties:

 

 

(a)

Organization. Each Loan Party has been duly incorporated or amalgamated (or
formed as a limited partnership) and organized, is validly existing and in good
standing under the laws of its governing jurisdiction, has all requisite powers
and authorities to carry on its business as now and formerly conducted and is
qualified to do business in, and is in good standing in every jurisdiction where
such qualification is required, except where the failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect.

 

 

(b)

Corporate Structure. The ownership of Shares (including number and class of
Shares) of each Loan Party is as set out in Schedule 7.1(b). Schedule 7.1(b)
also contains a complete and accurate list of:

 

 

(i)

each Loan Party’s full and correct legal name, any predecessors and prior names;

 

- 28 -

--------------------------------------------------------------------------------

 

 

 

(ii)

each Loan Party’s jurisdiction of incorporation or formation and the
jurisdiction where its registered office, chief executive office and/or
principal place of business is located;

 

 

(iii)

all of the Subsidiaries of the Loan Parties;

 

 

(iv)

a list of all outstanding Shares of each Loan Party and all outstanding
warrants, options, convertible notes and other rights to acquire Shares of any
Loan Party (including the exercise and conversion prices thereof); and

 

 

(v)

all agreements, understandings and commitments relating to or otherwise
affecting the capital stock of the Loan Parties and all anti-dilution or similar
provisions applicable to any of the Loan Parties’ issued and outstanding Shares
or other securities none of which will be triggered by the entering into of this
Agreement or the issuance of the Warrants or the Warrant Shares;

 

 

(c)

Subsidiaries. The Loan Parties have no Subsidiaries other than as set out in
Schedule 7.1(b).

 

 

(d)

Location of Assets. The property and assets of each of the Loan Parties is
located in those jurisdictions specified for each in Schedule 7.1(d), and in no
other jurisdiction. Set out in Schedule 7.1(d) are the following:

 

 

(i)

the legal description of all real property owned by any Loan Party;

 

 

(ii)

a list of all locations leased by any Loan Party, as lessee; and

 

 

(iii)

a list of all locations in which any other property or assets owned by any Loan
Party is located and which locations are neither owned or leased by the Loan
Parties.

 

 

(e)

Solvency. The Borrower and each other Loan Party is solvent and will not become
insolvent immediately after giving effect to the transactions contemplated in
this Agreement.

 

 

(f)

Funded Debt and Guarantees. All Funded Debt (including all loans and advances
outstanding to Related Parties) and Guarantee obligations of the Loan Parties
are fully disclosed and accurately described in Schedule 7.1(f) hereto.

 

 

(g)

Options and Convertible Securities. Except as set out in Schedule 7.1(b), no
Person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase of any properties or assets of any Loan Party or for the purchase,
subscription, allotment or issuance of any debt or Shares of any Loan Party.

 

 

(h)

No Conflicts. Except as disclosed in Schedule 7.1(h), the execution and delivery
by each Loan Party of those Credit Documents to which it is a party, the
performance of its obligations thereunder and the issuance of the Warrants and
Warrant Securities: does not require any consent or approval of, registration or
filing with, or any other action by any Governmental Authority; and will not
conflict with, result in a breach of or require any approval or consent under
any Material Contract, Material Permit or from any Governmental Authority.

 

- 29 -

--------------------------------------------------------------------------------

 

 

 

(i)

No Conflict with Charter Documents. Except as disclosed in Schedule 7.1(i) (for
which required approval has been obtained), there are no provisions contained in
the charter documents, or by-laws of any Loan Party, or any partnership
agreement, securityholders agreement, shareholders’ agreement, voting trust
agreement or similar agreement relating thereto, which restrict or limit its
powers to borrow money, issue debt obligations, guarantee the payment or
performance of the obligations of others or encumber all or any of its present
and after-acquired property; or which would be contravened by the execution and
delivery of those Credit Documents to which it is a party, the performance of
its obligations thereunder or the issuance of the Warrants and Warrant
Securities.

 

 

(j)

Credit Documents. The Borrower has the capacity, corporate power, legal right
and authority to borrow from the Lender, to guarantee payment to the Lender of
those Obligations if required, perform its obligations under this Agreement and
provide the Security required to be provided by it hereunder. Each other Loan
Party has the capacity, corporate power, legal right and authority to guarantee
payment of the Lender of the Obligations and to provide the Security required to
be provided by it hereunder. The execution and delivery of the Credit Documents
by the Loan Parties, as the case may be, and the performance of their respective
obligations therein have been duly authorized by all necessary corporate and, if
required, shareholder actions. This Agreement and the other Credit Documents
have been duly executed and delivered by the Loan Parties, as the case may be,
and constitute legal, valid and binding obligations of the Loan Parties, as the
case may be, enforceable against them in accordance with their terms and
provisions thereof, subject to laws of general application affecting creditors’
rights and the discretion of the court in awarding equitable remedies.

 

 

(k)

Conduct of Business; Material Permits. Except as disclosed in Schedule 7.1(k)
attached hereto, each Loan Party is in compliance in all material respects with
all Applicable Laws of each jurisdiction in which it carries on business and is
duly licensed, registered and qualified to do business and is in good standing
in each jurisdiction in which the nature of the business conducted by it or the
property owned or leased by it make such qualification necessary, except where
the failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect. Attached hereto as Schedule 7.1(k) is a true and
complete list of all Material Permits, and all such Material Permits are valid
and subsisting and in good standing, except as otherwise disclosed to the Lender
in Schedule 7.1(k).

 

 

(l)

Ownership of Assets; Permitted Encumbrances. Each Loan Party owns and possesses
its undertaking, property and assets free and clear of any and all Encumbrances
except for Permitted Encumbrances. No Loan Party has any commitment or
obligation (contingent or otherwise) to grant any Encumbrances except for
Permitted Encumbrances. No event has occurred which constitutes, or which with
the giving of notice, lapse of time or both would constitute, a material default
under any Permitted Encumbrance.

 

- 30 -

--------------------------------------------------------------------------------

 

 

 

(m)

Not in Material Breach. To the knowledge of the Borrower, each of the Loan
Parties is not in breach of any provision in any indenture, agreement or other
instrument binding upon it or its property except where such breach would not
reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor any other Loan Party has violated or failed to obtain any
authorization necessary to the ownership of any of its property or assets or the
conduct of its business except where such violation or failure would not
reasonably be expected to result in a Material Adverse Effect.

 

 

(n)

Intellectual Property.

 

 

(i)

None of the Accelerize Intellectual Property is licensed to or by any Loan
Party, other than Intellectual Property Collateral that is licensed between Loan
Parties. Each Loan Party possesses or has the right to use all licenses,
franchises, permits, registrations, patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights, copyrights and other forms of intellectual property material to the
conduct of its business, each of which is in good standing in all material
respects, and has the right to use such intellectual property without violation
of any material rights of others with respect thereto;

 

 

(ii)

All Accelerize Intellectual Property is fully transferable, alienable,
licensable, usable and disclosable by the Loan Parties without restriction and
without payment of any kind to any third party;

 

 

(iii)

The Borrower is the sole and exclusive owners of the Accelerize Intellectual
Property, free and clear of any Encumbrances save and except for Permitted
Encumbrances;

 

 

(iv)

The Accelerize Intellectual Property includes all Intellectual Property
Collateral that is used in or necessary to the conduct of the Accelerize Group
Business as it currently is conducted by the Loan Parties, including the design,
development, manufacture, use, marketing, distribution, licencing out and sale
of Accelerize Property;

 

 

(v)

The operation of the Accelerize Group Business as it is currently conducted or
is currently contemplated to be conducted by the Loan Parties, including the
design, development, use, import, branding, advertising, promotion, marketing,
manufacture, sale, and licencing out of any Accelerize Product does not
infringe, misappropriate, or otherwise violate any intellectual property rights
of any Person, violate any right of any Person (including any right to privacy
or publicity), or constitute unfair competition or trade practices under any
Applicable Laws. The Loan Parties have not received notice from any Person
claiming that such operation or any act, or any Accelerize Product infringes or
misappropriates any intellectual property rights of any Person or constitutes
unfair competition or a violation of any Applicable Laws. None of the Accelerize
Intellectual Property has been adjudged invalid or unenforceable in whole or in
part.

 

 

(o)

Insurance. The Loan Parties maintain insurance, including property, boiler and
machinery, business interruption and liability insurance, in appropriate amounts
and for appropriate risks as would be considered prudent for similar businesses.
Attached hereto as Schedule 7.1(o) is a true and complete list of all insurance
policies held by the Loan Parties.

 

- 31 -

--------------------------------------------------------------------------------

 

 

 

(p)

Material Contracts. Schedule 7.1(p) attached hereto contains a true and complete
list of all Material Contracts, including a description of the nature of each
Material Contracts and complete copy of each Material Contracts has been
delivered to the Lender. Each said Material Contracts is in full force and
effect and. to the knowledge of the Borrower, none of the Loan Parties is in
default under or in material breach of any of the terms or conditions contained
therein.

 

 

(q)

Labour Agreements. Except as disclosed in Schedule 7.1(q) attached hereto there
are no labour agreements in effect between the Loan Parties and any labour union
or employee association and the Loan Parties are not under any obligation to
assume any labour agreements to or conduct negotiations with any labour union or
employee association with respect to any future agreements; and the Loan Parties
are not aware of any current attempts to organize or establish any such labour
union or employee association.

 

 

(r)

No Litigation. Except as disclosed in Schedule 7.1(r) attached hereto (which
contains a description of all litigations affecting each Loan Party), there are
no actions, suits, counterclaims or proceedings pending (including tax matters),
or to the knowledge of the Borrower threatened, against any Loan Party in any
court or before or by any federal, provincial, state, municipal or other
Governmental Authority, in which the amount of damages claimed exceeds US
$50,000, or the outcome of which reasonably could be expected to exceed US
$50,000.

 

 

(s)

Pension Plans.

 

 

(i)

All employee and employer contributions under any Pension Plan operated by any
Loan Party have been made and the fund or funds established under such plans are
funded in accordance with applicable regulatory requirements and the rules of
such plans and there exists no material going concern unfunded liabilities or
solvency deficiencies thereunder;

 

 

(ii)

No Loan Party has any Pension Plan other than those listed on Schedule 7.1(s);

 

 

(iii)

No Loan Party has any Pension Plan which has been terminated or partially
terminated or is insolvent or in reorganization, nor have any proceedings been
instituted to terminate or reorganize any Pension Plan;

 

 

(iv)

No Loan Party has withdrawn from any Pension Plan in a complete or partial
withdrawal, nor has a condition occurred which if continued would result in a
complete or partial withdrawal;

 

 

(v)

No Loan Party has any withdrawal liability, including contingent withdrawal
liability, to any Pension Plan;

 

- 32 -

--------------------------------------------------------------------------------

 

 

 

(vi)

No Loan Party has any material liability in respect of any Pension Plan other
than for required insurance premiums or contributions or remittances which have
been paid, contributed and remitted when due;

 

 

(vii)

No Loan Party is liable nor, to the best of the Borrower’s knowledge, alleged to
be liable, to any employee or former employee, director or former director,
officer or former officer resulting from any violation or alleged violation of
any Pension Plan, any fiduciary duty, and law or agreement in relation to any
Pension Plan and does not have any unfunded pension or like obligations
(including any past service or experience deficiency funding liabilities), other
than accrued obligations not yet due, for which they have made full provision in
their books and records;

 

 

(viii)

All vacation pay, bonuses, salaries and wages, to the extent accruing due, of
any Loan Party are properly reflected in each Loan Party’s books and records;

 

 

(ix)

Without limiting the foregoing, all Pension Plans of any Loan Party are duly
registered where required by, and are in compliance and good standing in all
material respects under, all Applicable Laws, acts, statutes, regulations,
orders, directives and agreements;

 

 

(x)

Other than ordinary course claims for benefits under such plans, there are no
outstanding or pending, or, to the Borrower’s knowledge, threatened
investigations, claims, suits or proceedings in respect of any Loan Party’s
Pension Plans (including to assert rights or claims to benefits or that could
give rise to any material liability); and

 

 

(xi)

No Loan Party has made any promises of benefit improvements under any of its
Pension Plans or benefit plans except where such improvements could not have a
or benefit plan of any Loan Party.

 

 

(t)

Financial Statements. The most recent year-end Financial Statements and interim
Financial Statements delivered to the Lender have been prepared in accordance
with GAAP (except that in the case of the interim Financial Statements, subject
to normal adjustments and the absence of footnotes) on a basis which is
consistent with the previous fiscal period, and present fairly on a
consolidated, or combined, as applicable, financial position:

 

 

(i)

their respective assets and liabilities (whether accrued, absolute, contingent
or otherwise) and financial condition as at the dates therein specified;

 

 

(ii)

their respective sales, earnings, results of its operations and cash flows
during the periods covered thereby; and

 

 

(iii)

in the case of the Year-end Financial Statements, their respective changes in
financial position;

 

and the respective Loan Party has no material liabilities (whether accrued,
absolute, contingent or otherwise) except as disclosed therein and liabilities
incurred in the ordinary course of business which do not directly or indirectly
pertain to financing activities; and since the dates of the said year-end
Financial Statements and interim Financial Statements, as the case may be, no
material liabilities have been incurred by the respective Loan Party except in
the ordinary course of business.

 

- 33 -

--------------------------------------------------------------------------------

 

 

 

(u)

Financial and Other Information. All financial and other information provided in
writing by or in respect of the Loan Parties to the Lender was true, correct and
complete in all material respects when provided. No information, exhibit, or
report furnished by the Borrower to the Lender contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statement contained therein not materially misleading in the
circumstances in which it was made.

 

 

(v)

Taxes. Except as disclosed on Schedule 7.1(v), each Loan Party has duly and
timely filed all tax returns and reports required to be filed by it, and has
paid all taxes which are due and payable by it, except for any taxes which are
being contested in good faith by appropriate proceedings and in respect of which
reserves have been established as reasonably required by the Lender. Each Loan
Party has also paid all other taxes, charges, penalties and interest due and
payable under or in respect of all assessments and re-assessments of which it
has received written notice, except to the extent that such assessments or
re-assessments are being contested in good faith and in respect of which
reserves have been established as reasonably required by the Lender.

 

 

(w)

Statutory Liens. Except as disclosed on Schedule 7.1(w), each Loan Party has
remitted on a timely basis all amounts required to have been withheld and
remitted (including withholdings from employee wages and salaries relating to
income tax, and employment insurance), goods and services tax and all other
amounts which if not paid when due could result in the creation of a Statutory
Lien against any of its property, except for Permitted Liens.

 

 

(x)

No Default, etc. No Default, Event of Default or Material Adverse Effect has
occurred and is continuing.

 

 

(y)

Bank Accounts. Schedule 7.1(y) contains, as of the Closing Date, a complete and
accurate list of all bank accounts maintained by each Loan Party.

 

 

(z)

Related Party Contracts. Schedule 7.1(z) contains a complete and accurate list
and description of all Contracts and other transactions entered into by each
Loan Party with any Related Party and all loans and advances owed by each Loan
Party to any Related Party.

 

 

(aa)

Warrants and Warrant Securities. The Borrower is duly authorized to issue the
Warrants and the Warrant Securities and, upon issuance, the Warrant Securities
will be validly issued as fully paid non-assessable shares and will be free and
clear of all pre-emptive rights, Encumbrances, adverse claims and demands
whatsoever or any other restrictions on transfer other than as imposed by
applicable securities laws.

 

 

(bb)

Proceeds of Advance. The proceeds of the Advance are not used or to be used to
make any Distributions including any Distributions to shareholders or other
Related Parties, except to repay Retiring Debt.

 

- 34 -

--------------------------------------------------------------------------------

 

 

 

(cc)

Full Disclosure. All information furnished by or on behalf of the Borrower or
any other Loan Party to the Lender for purposes of, or in connection with, this
Agreement or any Credit Documents, or any other transaction contemplated by this
Agreement, including any information furnished in the future, is or will be true
and accurate in all material respects on the date as of which such information
is dated or certified, and not incomplete by omitting to state any material fact
necessary to make such information not misleading at such time in light of then
current circumstances; provided that projections that have been or will be made
available to the Lender by the Loan Party or any their representative have been
or will be prepared in good faith based upon reasonable assumptions. There is no
fact now known to the Loan Parties which has had, or could be expected to have,
a Material Adverse Effect.

 

7.2

Additional Representations and Warrants re U.S. Loan Parties

 

The Loan Parties hereby jointly and severally represent and warrant to the
Lender as follows, with respect to each U.S. Loan Party:

 

 

(a)

Margin Stock. No U.S. Loan Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any “margin stock” within the meaning
of Regulation U (12 CFR Part 221), issued by the Board of Governors of the U.S.
Federal Reserve System (“Margin Stock”), and no part of the proceeds of any
Advance or any other extension of credit made hereunder will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.

 

 

(b)

Investment Company. No U.S. Loan Party is an “investment company” nor a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

 

(c)

ERISA. Each Loan Party has met the minimum funding requirements of ERISA with
respect to any employee benefit plan subject to ERISA. No event has occurred
resulting from any Loan Party’s failure to comply with ERISA that is reasonably
likely to result in any Loan Party incurring any liability that could reasonably
be expected to have a Material Adverse Effect.

 

7.3

Survival of Representations and Warranties

 

The Loan Parties acknowledge that the Lender is relying upon the representations
and warranties contained in this Article 7 in connection with the establishment
and continuation of the Credit Facility. Notwithstanding any investigations
which may be made by the Lender, the said representations and warranties shall
survive the execution and delivery of this Agreement and shall be deemed to be
repeated by the Loan Parties on each date when a Compliance Certificate is to be
delivered hereunder, by reference to the facts and circumstances then existing.

 

- 35 -

--------------------------------------------------------------------------------

 

 

Article 8 
COVENANTS AND REPORTING REQUIREMENTS

 

8.1

Positive Covenants

 

During the term of this Agreement, the Borrower covenants and agrees with the
Lender that each of the Borrower and the other Loan Parties shall:

 

 

(a)

Prompt Payment. Duly and punctually pay the Obligations due and payable by each
of them at the times and places and in the manner required by the terms thereof.

 

 

(b)

Inspection. Promptly provide the Lender with all information reasonably
requested by the Lender from time to time concerning the financial condition,
business and Property of the Loan Parties and to discuss their financial
condition with their respective Senior Officers and (in the presence of such of
their representatives as they may designate) their auditors and upon the
occurrence of an Event of Default permit representatives of the Lender to
inspect any of the Property of the Loan Parties, and to examine and take
extracts from their financial books, accounts and records, including but not
limited to accounts and records stored in computer data banks and computer
software systems, , the reasonable expense of such inspection upon the
occurrence of an Event of Default which shall be paid by the Borrower.

 

 

(c)

Maintain Insurance. Maintain insurance on all the Property of the Loan Parties
with financially sound and reputable insurance companies or associations in
amounts and against risks as are customarily insured against by businesses
engaging in similar activities or owning similar assets or properties.

 

 

(d)

Preservation of Existence. Maintain and preserve the existence, organization and
status of the Loan Parties in each jurisdiction of organization and in each
other jurisdiction in which they carry on a business or own assets and make all
corporate, partnership and other filings and registrations necessary in
connection therewith, except when the absence of which would not reasonably be
expected to result in a Material Adverse Effect.

 

 

(e)

Maintenance of Properties. Continue to carry on its business and maintain all of
the Property of the Loan Parties in good repair and working condition, ordinary
wear and tear excepted, and otherwise carry on and continuously conduct their
business currently being conducted in an efficient, diligent and businesslike
manner and in accordance with standard industry practices.

 

 

(f)

Compliance with Laws. Comply with Applicable Laws in all material respects and
obtain and maintain all Permits necessary for the ownership of the Property of
the Loan Parties and to the conduct of their business in each jurisdiction where
the Loan Parties carry on business or own material Property, including but not
limited to those issued or granted by Governmental Authorities.

 

 

(g)

Taxes. Duly file on a timely basis all tax returns required to be filed by them,
and duly and punctually pay all business, goods and services, income, capital
and/or profits taxes and other governmental charges levied or assessed against
the Loan Parties or their Property.

 

- 36 -

--------------------------------------------------------------------------------

 

 

 

(h)

Use of Advance. Use the proceeds of the Advances hereunder, only for the
purposes set out in Section 2.3.

 

 

(i)

Subsidiaries. If required by the Lender pursuant to Section 5.1(c), cause each
Subsidiary referred to therein to execute and deliver to the Lender the
guarantee and security referred to therein, together with certified copies of
the Subsidiary’s constating documents, bylaws and board of directors’ resolution
authorizing the execution of such guarantee and security and a legal opinion of
the relevant Subsidiary’s counsel as to the status of such Subsidiary, the due
authorization and execution by it of such guarantee and security and the
validity and enforceability thereof, the whole in form and substance acceptable
to the Lender. Furthermore, the outstanding and issued Shares of such
Subsidiaries shall be pledged to the Lender as security for the Obligations
subject only to Permitted Encumbrances and ranking in priority only behind SaaS
Debt Documents if SaaS requires a first priority Encumbrance over such Shares.

 

 

(j)

Security. Ensure that the Security granted by each of them to the Lender remains
legal, valid, binding and enforceable, in accordance with its terms (subject to
Applicable Laws affecting the rights of creditors generally and rules of equity
of general application).

 

 

(k)

Registration of Security. Cooperate with the Lender to permit the Lender to
forthwith register, file and record the Security (or notices, financing
statements or other registrations in respect thereof) in all proper offices
where such registration, filing or recording may be reasonably necessary or
advantageous to perfect or protect the security interests constituted by the
Security and maintain all such registrations in full force and effect.

 

 

(l)

Notice of Default. Promptly notify the Lender of any Event of Default, or any
Default of which any of them becomes aware.

 

 

(m)

Default Under Other Funded Debt. Promptly notify the Lender of any material
adverse change in or the occurrence of a default under the SaaS Debt Documents
or any other Contract entered into by any of them with respect to Funded Debt.

 

 

(n)

Change of Control. Provide to the Lender at least thirty (30) days’ prior
written notice of any transaction that will result in a Change of Control
together with such particulars, details and documentation with respect thereto
as the Lender may request.

 

 

(o)

Notice of Material Adverse Effect. Promptly notify the Lender on becoming aware
of the occurrence of any litigation, arbitration or other proceeding against or
affecting the Loan Parties which could reasonably be expected to have a Material
Adverse Effect and from time to time provide the Lender with all reasonable
information requested by the Lender concerning the status thereof.

 

 

(p)

Hazardous Materials. Promptly notify the Lender upon: learning of the existence
of Hazardous Materials located on, above or below the surface of any land which
it controls or contained in the soil or water constituting such land (except
those Hazardous Materials being stored, used or otherwise handled in substantial
compliance with applicable Requirements of Law); and the occurrence of any
material reportable release, spill, leak, emission, discharge, leaching, dumping
or disposal of Hazardous Materials that has occurred on or from such land.

 

- 37 -

--------------------------------------------------------------------------------

 

 

 

(q)

Other Security. Provide the Lender with such other documents, opinions,
consents, acknowledgements and agreements as are reasonably necessary to
implement this Agreement and the Security from time to time.

 

 

(r)

USA Patriot Act. Provide the Lender promptly, and in any event within five (5)
Business Days, after the written request by the Lender, all documentation and
other information that the Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

 

 

(s)

Reserved.

 

 

(t)

ERISA Reporting. Each U.S. Loan Party shall:

 

 

(i)

promptly, and in any event, within 10 Business Days after any U.S. Loan Party or
any of its ERISA Affiliates (A) is notified by the Internal Revenue Service of
its liabilities for the tax imposed by Section 4971 of the Code for failure to
make required contributions to a Pension Plan; (B) is notified by the Department
of Labor or the Internal Revenue Service that it has or may have violated
Section 4975 of the Code or Sections 404 or 406 of ERISA with respect to a Plan;
(C) notifies PBGC of the termination of a Pension Plan, if there are or may not
be sufficient assets to satisfy the plan’s benefit liabilities as required by
Section 4041 of ERISA; (D) is notified by the PBGC of the institution of Pension
Plan termination proceedings under Section 4042 of ERISA or that it has a
material liability under Section 4063 of ERISA; or (E) is notified that it has
withdrawal liability under Section 4202 of ERISA that is material or that a
Multi employer Plan is in reorganization or is insolvent, provide copies to the
Lender of the notice or other communication given or sent;

 

 

(ii)

promptly after the filing or receiving thereof, provide copies to the Lender of
all reports and notices with respect to any “Reportable Event” as defined in
Title IV of ERISA which any U.S. Loan Party files under ERISA with the PBGC; and

 

 

(iii)

provide immediate notice to the Lender of any failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
lien under Section 302(f) of ERISA, or the taking of any action with respect to
a Pension Plan which could result in the requirement that any U.S. Loan Party
furnish a bond or other security to the PBGC or such Pension Plan, or the
occurrence of any event with respect to any Pension Plan which could result in
the incurrence by any U.S. Loan Party or of any material liability, fine or
penalty.

 

 

(u)

Registration of Intellectual Property Rights.

 

 

(i)

Each Loan Party shall register or cause to be registered on an expedited basis
(to the extent not already registered) with the United States Patent and
Trademark Office or the United States Copyright Office, as the case may be, and
the Canadian equivalents thereof, those registrable intellectual property rights
now owned or hereafter developed or acquired by such Loan Party, to the extent
that such Loan Party, in its reasonable business judgment, deems it appropriate
to so protect such intellectual property rights.

 

- 38 -

--------------------------------------------------------------------------------

 

 

 

(ii)

Each Loan Party shall promptly give the Lender written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office or the Canadian equivalent thereof,
including the date of such filing and the registration or application numbers,
if any.

 

 

(iii)

Each Loan Party shall, upon filing any such applications or registrations,
promptly provide the Lender with a copy of such applications or registrations
together with any exhibits, evidence of the filing of any documents requested by
the Lender to be filed for the Lender to maintain the perfection and priority of
the security in such intellectual property rights, and the date of such filing.

 

 

(iv)

Each Loan Party shall execute and deliver such additional instruments and
documents from time to time as the Lender shall reasonably request to perfect
and maintain the perfection and priority of the Security in the Intellectual
Property Collateral.

 

 

(v)

Each Loan Party shall:

 

 

(A)

defend and maintain the validity and enforceability of the Intellectual Property
Collateral;

 

 

(B)

use commercially reasonable efforts to detect infringements of the Intellectual
Property Collateral and promptly advise the Lender in writing of material
infringements detected; and

 

 

(C)

not allow any material Intellectual Property Collateral to be abandoned,
forfeited or dedicated to the public without the express prior written consent
of the Lender.

 

 

(vi)

The Lender may audit Loan Parties’ Intellectual Property Collateral to confirm
compliance with this Section 8.1(t) provided such audit may not occur more often
than twice per year, unless an Event of Default has occurred and is continuing.
The Lender shall have the right, but not the obligation, to take, at Borrower’s
sole expense, any actions that a Loan Party is required under Sections
8.1(tu)(iii) and 8.1(u)(iv) to take but which such Loan Party fails to take,
after 15 days’ notice to such Loan Party. The Borrower shall reimburse and
indemnify the Lender for all reasonable costs and reasonable expenses incurred
in the reasonable exercise of its rights under this Section 8.1(t).

 

8.2

Reporting Requirements

 

During the term of this Agreement the Borrower shall provide to the Lender:

 

 

(a)

Monthly Statements. Within fifteen (15) days of the end of each calendar month:

 

 

(i)

internally prepared consolidated Financial Statements as of the end of such
calendar month;

 

- 39 -

--------------------------------------------------------------------------------

 

 

 

(ii)

update three statement Financial Model including current calendar month and
immediately preceding twelve (12) calendar months;

 

 

(iii)

comparison of results against annual budget and forecast;

 

 

(iv)

a completed and executed Compliance Certificate.

 

 

(b)

Quarterly Reporting. Within:

 

 

(i)

Forty-five (45) days of the end of each Fiscal Quarter, quarterly reviewed
consolidated Financial Statements of the Borrower prepared in accordance with
GAAP (including income statement, balance sheet and cash flow); and

 

 

(ii)

Forty-five (45) days of the end of each Fiscal Quarter in respect of the Loan
Parties an aged listing of accounts receivable and aged listing of accounts
payable and cash collection cycle calculation.

 

 

(c)

Annual Audited Statements. Within one hundred and twenty (120) days of the end
of each Fiscal Year, annual audited consolidated Financial Statements for the
Borrower (including income statement, balance sheet and statement of cash flow).

 

 

(d)

Litigation and Material Changes. Promptly after the Borrower becomes aware of
the same, a summary of any litigation (pending, threatened or otherwise) or
other proceedings against the Borrower or any other Loan Party before any court,
tribunal or administrative agency if the amount of damages claimed exceeds US
$200,000, or the outcome reasonably could be expected to exceed US $200,000.

 

 

(e)

Cash Transfers. The Borrower shall promptly provide the Lender with written
notice of any transfers of cash or cash equivalents in excess of US $300,000 in
any given month (whether by way of single transfer or successive transfers)
between Loan Parties.

 

 

(f)

Other Information. The Borrower shall promptly provide the Lender with such
other information as the Lender may reasonably request respecting the Loan
Parties from time to time; and access to the Loan Parties’ senior management as
may be reasonably requested by the Lender from time to time to discuss financial
matters and performance including reports on revenue mix details, material
contracts being renewed or expiring, periodic operating reviews and other
matters.

 

 

(g)

Within 15 days of the end of each calendar month a completed MRR Reconciliation
Report in a form consistent with Schedule II to the Compliance Certificate in
the SaaS Credit Agreement.

 

Upon the occurrence of an Event of Default, the Loan Parties will provide any of
the above information at all such times as Lender may request and as frequently
as reasonably requested by Lender.

 

- 40 -

--------------------------------------------------------------------------------

 

 

8.3

Negative Covenants

 

During the term of this Agreement, the Borrower covenants and agrees with the
Lender that without the express prior written consent of the Lender, the
Borrower and the other Loan Parties shall not:

 

 

(a)

Change of Business. Make any change in the nature of the business and operations
of, or conduct any business or operations which are materially different from
those conducted by them on the date hereof, or operate its business in a manner
that could reasonably be expected to have a Material Adverse Effect.

 

 

(b)

Share Capital Structure. Make any change to their share capital structure or
engage in any capital reorganization, except for an increase in the number of
authorized shares of common stock of the Borrower or a stock split that effects
all holders of common stock of the Borrower proportionally, or permit any
Subsidiary of the Borrower to issue any Shares, options or securities
convertible to Shares that could reasonably be expected to adversely affect the
Warrants.

 

 

(c)

Corporate Reorganization and Joint Ventures. Make any amendment to its
Constating Documents, except for an amendment that affects an increase in the
number of authorized shares of common stock of the Borrower or a stock split
that effects all holders of common stock of the Borrower
proportionally,consolidate, amalgamate or merge with any other Person, enter
into any joint venture, partnership, corporate reorganization or other
transaction intended to effect a consolidation, amalgamation or merger or
liquidate, wind up or dissolve itself, or permit any liquidation, winding up or
dissolution; provided, that a Subsidiary may merge or consolidate into another
Subsidiary or into Borrower.

 

 

(d)

Validity of Security. Do or permit anything to adversely affect the ranking or
validity of the Security except by incurring a Permitted Encumbrance.

 

 

(e)

Change of Name. Change their name, without providing the Lender with prior
written notice thereof and promptly taking other steps, if any, as the Lender
may, in its discretion reasonably request to permit the Lender to maintain the
perfection of the Security with respect to the change in name.

 

 

(f)

Chief Executive Office. Permit the location of its chief executive office to be
moved to another jurisdiction except the Province of British Columbia without
providing the Lender with prior written notice thereof and promptly taking other
steps, if any, as the Lender may, in its discretion, reasonably request to
permit the Lender to maintain the perfection of the Security with respect to the
change in location.

 

 

(g)

Funded Debt. Create, incur, assume or permit any Funded Debt to remain
outstanding, other than Permitted Funded Debt, without Lender’s prior written
consent.

 

 

(h)

Guarantees and Financial Assistance. Provide any Guarantee, loans or other
financial assistance to any Person, other than Guarantees in respect of Funded
Debt permitted pursuant to Section 8.3(f).

 

 

(i)

Subsidiaries. Incorporate, create or acquire any Subsidiary.

 

- 41 -

--------------------------------------------------------------------------------

 

 

 

(j)

Acquisitions and Investments. Make any Acquisition or other Investment except
for:

 

 

(i)

Permitted Intercompany Loans; and

 

 

(ii)

Investments in cash and Cash Equivalents.

 

 

(k)

Encumbrances. Create, incur, assume or permit to exist any Encumbrance upon any
of their Property, except Permitted Encumbrances.

 

 

(l)

Asset Disposition. Sell, lease, license, assign, transfer, convey or otherwise
dispose of any of their Property (including, without limitation, Intellectual
Property Collateral), other than the transfer of: (i) inventory in the ordinary
course of business; (ii) worn-out or obsolete equipment; (iii) non-exclusive
licenses and similar arrangements for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; and (iv) of cash or cash
equivalents in the ordinary course of business for the payment of ordinary
course business expenses in a manner that is not prohibited by the terms of this
Agreement or the other Credit Documents and that is consistent with past
practices.

 

 

(m)

Location of Tangible Personal Property. Permit any of their tangible personal
Property to be located in any jurisdiction in which the Lender has not
registered or perfected the Encumbrances constituted by the Security, without
providing the Lender with at least twenty (20) days’ prior written notice of the
intention to locate such personal Property in any such other jurisdiction.

 

 

(n)

Related Party Transactions. Enter into any material transaction with any Related
Party other than that which has been disclosed in writing to the Lender pursuant
to Schedule 7.1(z) and approved in writing by the Lender prior to the Closing
Date, nor materially amend or modify any such business, Contract or transaction
between any Loan Party and any Related Party.

 

 

(o)

Distributions. Make any Distributions, including without limitation repurchases
or redemptions of shares, provided that the Borrower may make Permitted
Distributions so long as no Default or Event of Default shall have occurred and
be continuing or would result, or could reasonably be expected to result after
such Permitted Distributions (including any non-compliance with the financial
covenants set forth in Section 8.4). Notwithstanding the foregoing, Permitted
Distributions to Persons who (i) are currently members of the Board of Directors
of the Borrower (other than the Chairman and Chief Executive Officer) shall not
be increased by more than 3% individually in any Fiscal Year without the express
prior written consent of the Lender or (ii) currently hold the offices of
Chairman and Chief Executive Officer of the Borrower, for so long as such
Persons are employed by or hold office in any capacity at the Company (including
a directorship), shall not be increased by more than 3% individually by way of
salary in any Fiscal Year and shall not be exceed $100,000 by way of bonus
individually in any Fiscal Year, in each of the foregoing cases without the
express prior written consent of the Lender.

 

 

(p)

Unrelated Businesses. Engage directly or indirectly in any other business
activity or acquire assets unrelated or unnecessary to the business of the Loan
Parties, as conducted by them on the date hereof.

 

- 42 -

--------------------------------------------------------------------------------

 

 

 

(q)

Funded Debt Documents. Amend the terms and conditions of any of the Funded Debt
Documents in any material respect.

 

 

(r)

Subordinated Obligations. Make any payment in respect of any Subordinated
Obligations (whether by way of interest, principal, fees or otherwise), except
that existing debt may be repaid from proceeds at closing.

 

 

(s)

Capital Expenditures. Make, expend or become obligated for any Capital
Expenditure in an aggregate amount exceeding on a consolidated basis for the
Borrower and its Subsidiaries, US $50,000 during any Fiscal Year.

 

 

(t)

Asset and Cash Limits on Subsidiaries. The value of assets (fair market value or
book value) of each Subsidiary of the Borrower, the amount of Cash and Cash
Equivalents held by each Subsidiary of the Borrower, and the amount of monthly
transfers of Cash and Cash Equivalents by the Borrower and its Subsidiaries to
each Subsidiary shall not at any time exceed the following amounts:

 

Asset Cap

Cash Cap

Monthly
Cash Transfers

On the last day of each month, US $ 500,000

On the last day of each month, US $300,000

US $300,000

 

 

(u)

Listing. Except for listings on the NYSE, AMEX, TSX, NASDAQ, and the LSE,
including subsidiary or related exchanges, make a listing or change its listing
on any stock exchange or dealer network on which its Shares are listed or
traded.

 

 

(v)

Investor Relations Expenditures. Make, expend or become obligated for any
expenditures in respect of investor relations in an aggregate amount exceeding
on a consolidated basis for the Borrower and its Subsidiaries, US $350,000
during any Fiscal Year.

 

8.4

Financial Covenants

 

The Borrower covenant and agree with the Lender that, until all Obligations have
been paid and/or satisfied in full, the Borrower shall:

 

 

(a)

Minimum Adjusted EBITDA. Not suffer or permit its average Adjusted EBITDA per
month for any three (3) consecutive calendar months, with each such month’s
Adjusted EBITDA to be calculated as of the last day of such month, to exceed the
amounts set forth below for such periods (numbers in parentheses are negative):

 

Period

Minimum Adjusted EBITDA

November 1, 2017 to December 31, 2017

($150,000)

January 1, 2018 through June 30, 2018

($175,000)

July 1, 2018 through December 31, 2018

($100,000)

January 1, 2019 and at all times thereafter

$0

 

- 43 -

--------------------------------------------------------------------------------

 

 

For purposes of determining Minimum Adjusted EBITDA for the period from January
1, 2018 through June 30, 2018, one-time legal, consulting, and out of pocket
expenses relating to this Agreement and the concurrent Amendment to the SaaS
Credit Agreement will be excluded from the calculation of Adjusted EBITDA.

 

 

(b)

Revenue Renewal Rate. The Borrower shall not permit its average Revenue Renewal
Rate per month for any three (3) consecutive calendar months, with each such
month’s Revenue Renewal Rate calculated at the end of such month within the
Term, to be less than eighty percent (80%).

 

 

(c)

Minimum Liquidity.  Beginning on January 31, 2018, and at all times thereafter,
Borrower shall not suffer or permit its cash balance as set forth on its
month-end balance sheet under the line item “Cash” to be less than $600,000,
tested as of the last day of each calendar month.

 

 

(d)

Total Debt to MRR. Maintain Total Debt to MRR calculated on a consolidated basis
for the Loan Parties of not more than:

 

 

(i)

6.50:1.00 from the Closing Date to June 30, 2018; and

 

 

(ii)

6.00:1.00 from July 1, 2018 and for each calendar month thereafter;

 

 

(e)

Minimum Gross Margins. Maintain minimum Gross Margins calculated on a
consolidated basis for the Loan Parties of at least the following amounts
measured at the end of each calendar month commencing January 31, 2018 for the
six month fiscal period comprised of such calendar month and the immediately
preceding five calendar months:

 

 

(i)

US $5,850,000 from the Closing Date to June 30, 2018;

 

 

(ii)

US $6,300,000 from July 1, 2018 to December 31, 2018;

 

 

(iii)

US $6,750,000 from January 1, 2019 to December 31, 2019; and

 

 

(iv)

US $7,650,000 from January 1, 2020 and for each calendar month thereafter.

 

- 44 -

--------------------------------------------------------------------------------

 

 

8.5

Board of Directors – Lender Representation

 

The Lender shall, so long as the Credit Facility remains outstanding, be
entitled to have one individual who is reasonably acceptable to the Borrower
serve as a representative (the “Lender Representative”) to attend and
participate (but not vote) at meetings (in person and teleconference) of the
Board of Directors for the Borrower and any committee thereof including any
advisory committee, which is formally constituted by the Board of Directors for
the Borrower (each, a “Committee”) and convened or called at any time hereafter.
If the Board of Directors or any Committee determines in good faith that the
exclusion of the Lender Representative from any meeting or portion thereof or
the withholding of any information or materials from the Lender Representative
is reasonably necessary to (i) in the good-faith advice of legal counsel,
preserve the attorney-client privilege of the Loan Parties with respect to a
matter that, if disclosed to the Lender Representative, would jeopardize a Loan
Party’s claim of privilege with respect to such matter, or (ii) avoid a conflict
of interest, then the Borrower will have the right to exclude the Lender
Representative from those portions of any such meeting or withhold those
portions of information or materials from the Lender Representative; provided,
however, that in any event, the Lender Representative shall receive notice of
(A) the occurrence of such meeting at the same time as the Board of Directors of
Borrower and (B) the exclusion of such materials (but not the substance
thereof). The Lender Representative shall be sent notices of meetings of the
Board of Directors of the Borrower and the Committees and provided with copies
of all other materials provided to the Board of Directors and the Committees
including material relating to financial performance review, business proposals
and budgets of the Borrower, at the same time as such documents are sent to the
Board of Directors and members of the Committees. The Lender Representative
shall also receive copies of minutes of all meetings of the Board of Directors
of the Borrower and the Committees and of all resolutions passed by the Board of
Directors and the Director Committees promptly following such meetings being
held or resolutions being passed, as the case may be. The Lender Representative
shall not be entitled to receive director fees or other additional compensation
unless otherwise agreed to by the Borrower (e.g. for special projects or
initiatives) nor shall the Lender Representative be reimbursed by the Borrower
for any out of pocket, travel and accommodation and subsistence expenses
incurred in connection with attending any meeting of the Board of Directors of
the Borrower and the Director Committees. At the request of the Borrower, the
Lender Representative shall execute a confidentiality agreement in a form
reasonably acceptable to the Company.

 

Article 9 
DEFAULT

 

9.1

Events of Default

 

Each of the following events shall constitute an Event of Default:

 

 

(a)

Default in Payment. Default in payment of:

 

 

(i)

any principal, interest or fees payable by the Borrower to the Lender and
failure to cure such default within five (5) Business Days following receipt by
the Borrower of written notice of such default from the Lender; or

 

 

(ii)

any other amounts (other than principal, interest or fees) payable by the
Borrower to the Lender and failure to cure such default within five (5) Business
Days following the date upon which such payment was due; or

 

 

(b)

Negative and Financial Covenants. Default under any of the negative covenants,
financial covenants or other covenants set forth in Sections 8.3, 8.4 and 8.5
hereof and if the matter is capable of being remedied the same shall be
continued unremedied for more than ten (10) days after the earlier of a Senior
Officer of the Borrower having actual knowledge of such default, or the Borrower
receiving written notice from the Lender of such default; or

 

 

(c)

Other Covenants. Any one or more of the Loan Parties or any other Person party
to any Credit Document does not observe or perform any other covenant or
obligation contained herein or in any other Credit Document to which it is a
party in any respect (not otherwise specifically dealt with in this Section 9.1)
and such breach or omission shall continue unremedied for more than fifteen (15)
Business Days after the Borrower receiving written notice from the Lender of
such breach or omission; or

 

- 45 -

--------------------------------------------------------------------------------

 

 

 

(d)

Misrepresentation. Any Loan Party or any other Person party to any Credit
Document makes any representation or warranty under any of the Credit Documents
to which it is a party which is incorrect or incomplete in any material respect
when made or deemed to be made and:

 

 

(i)

the incorrect or incomplete representation or warranty is not capable of being
remedied; or

 

 

(ii)

if the matter is capable of being remedied the same shall be continued
unremedied for more than five (5) Business Days after the earlier of a Senior
Officer of the Borrower having actual knowledge of such default, or the Borrower
receiving written notice from the Lender of such default; or

 

 

(e)

Insolvency Events. The Borrower or any Subsidiary which has provided a guarantee
and security in respect of the Obligations shall:

 

 

(i)

become insolvent, or generally not pay its debts or meet its liabilities (other
than the Obligations) as the same become due;

 

 

(ii)

make an assignment of its Property for the general benefit of its creditors
whether or not under the Bankruptcy and Insolvency Act (Canada) or the United
States Bankruptcy Code, or make a proposal (or file a notice of its intention to
do so) whether or not under such Act or Code;

 

 

(iii)

institute any Insolvency Proceeding or other proceeding seeking to adjudicate it
an insolvent, or seeking liquidation, dissolution, winding up, reorganization,
administration, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors generally (or any class of creditors),
or composition of it or its debts under any other statute, rule or regulation
relating to bankruptcy, winding up, insolvency, reorganization, administration,
plans of arrangement, relief or protection of debtors (including the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
any applicable Business Corporations Act or Company Act) or the United States
Bankruptcy Code;

 

 

(iv)

apply for the appointment of, or the taking of possession by, a receiver,
interim receiver, administrative receiver, receiver/manager, custodian,
administrator, trustee, liquidator or other similar official for it or any
material part of its Property; or

 

 

(v)

take any overt action to approve, consent to or authorize any of the actions
described in this Section 9.1(e) or in Section 9.1(f) below; or

 

- 46 -

--------------------------------------------------------------------------------

 

 

 

(f)

Third Party Proceedings. If any petition shall be filed, application made or
other proceeding instituted by a third party against or in respect of any one or
more of the Loan Parties or any other Person party to any Credit Document:

 

 

(i)

seeking to adjudicate it an insolvent, or seeking a declaration that an act of
bankruptcy has occurred;

 

 

(ii)

seeking a receiving order against it including under the Bankruptcy and
Insolvency Act (Canada);

 

 

(iii)

seeking liquidation, dissolution, winding up, reorganization, administration,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts under any statute, rule or regulation relating to bankruptcy,
winding up, insolvency, reorganization, administration, plans of arrangement,
relief or protection of debtors (including the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), any applicable
Business Corporations Act or Company Act) and the United States Bankruptcy Code;
or

 

 

(iv)

seeking the entry of an order for relief or the appointment of a receiver,
interim receiver, administrative receiver, receiver/manager, custodian,
administrator, trustee, liquidator or other similar official for it or any
material part of its Property,

 

unless:

 

 

(v)

such Person is diligently defending such petition, application or proceeding in
good faith and on reasonable grounds as determined by the Lender acting
reasonably and the same shall continue undismissed, unstayed and in effect, for
any period of thirty (30) consecutive days; and

 

 

(vi)

such petition, application or proceeding does not in the reasonable opinion of
the Lender materially adversely affect the ability of such Person to carry on
its business and to perform and satisfy all of its obligations; or

 

 

(g)

Execution Attachment. If Property of the Borrower or a Subsidiary having a fair
market value in excess of US $150,000 shall be seized (including by way of
execution, attachment, garnishment or distraint) or any Encumbrance thereon
shall be enforced, or such Property shall become subject to any receivership, or
any charging order or equitable execution of a court, or any writ of
enforcement, writ of execution or distress warrant with respect to obligations
in excess of US $150,000 shall exist in respect of the Borrower or a Subsidiary
or such Property, or any receiver, sheriff, civil enforcement agent or other
Person shall become lawfully entitled to seize or distrain upon any such
Property and in any case such seizure, execution, attachment, garnishment,
distraint, receivership, charging order or equitable execution, or other seizure
or right, shall continue in effect and not released or discharged for more than
ten (10) Business Days; or

 

- 47 -

--------------------------------------------------------------------------------

 

 

 

(h)

Judgment and Orders. If one or more judgments or orders for the payment of money
in the aggregate in excess of US $250,000 from time to time, and not
substantially covered by insurance, shall be rendered by a court or arbitration
body of competent jurisdiction against the Borrower or a Subsidiary and such
party shall not have:

 

 

(i)

provided for its discharge in accordance with its terms within ten (10) Business
Days from the date of entry thereof; or

 

 

(ii)

procured a stay of execution thereof within thirty (30) days from the date of
entry thereof and within such period,

 

or such longer period during which execution of such judgment shall have been
stayed, appealed such judgment and caused the execution thereof to be stayed
during such appeal; or

 

 

(i)

Validity. If any material provision of any Credit Document shall at any time
cease to be in full force and effect, be declared to be void or voidable or
shall be repudiated, or the validity or enforceability thereof shall at any time
be contested by any one or more of the Loan Parties or any other Person party to
a Credit Document; or

 

 

(j)

Material Adverse Effect. There is in the opinion of the Lender, an event or
circumstance which would reasonably be expected to have a Material Adverse
Effect that is not cured within fifteen (15) days after Borrower receives
written notice from Lender of or has knowledge of such event or circumstance; or

 

 

(k)

Cross Default. If (i) any Loan Party shall fail to pay any principal as and when
due and payable under the SaaS Credit Agreement in an aggregate amount in excess
of $100,000, and such failure shall continue for a period of longer than 15
days, (ii) any Loan Party shall default (subject to any applicable grace period)
under any financial covenant under the SaaS Credit Agreement, (iii) SaaS shall
charge interest at a default rate under the SaaS Credit Agreement for a period
of longer than 60 days following a default under the SaaS Credit Agreement, (iv)
if any Loan Party shall default (subject to any applicable grace period) under
any term of the SaaS Credit Agreement (other than a default referred to in
clause (i), (ii) or (iii) above) and SaaS has declared the obligations
thereunder to be due and payable prior to their express maturity or such
obligation shall have been automatically accelerated, or (v) any Loan Party
shall default under the terms of any lease; or

 

 

(l)

Change of Control. If there occurs a Change of Control in respect of any Loan
Party;

 

 

(m)

Undisclosed Shareholdings. If Brian Ross or Damon Stein, while employed by
Company or a director thereof (for purposes of this Section 9.1(m) only, each a
“Key Executive”) fail to promptly disclose in writing to the Lender particulars
of any material change in registered or beneficial ownership of Shares by an
Executive Related Party. For purposes of this Section 9.1(m) and Section 9.1(n)
only, “Executive Related Party” means, a spouse of a Key Executive, a child of a
Key Executive, and following any transfer of Shares by Brian Ross or Damon Stein
after the date of this Agreement to any of the following, includes a parent of a
Key Executive or a parent of a spouse of a Key Executive, and any company or
entity Controlled directly or indirectly by any one or more of any such Persons,
and any other Person or Persons (other than individuals) related to or not at
Arm’s Length with any such Persons.

 

- 48 -

--------------------------------------------------------------------------------

 

 

 

(n)

Minimum Shareholdings. If, other than in consequence of a division of family
property in matrimonial proceedings or following a voluntary or involuntary
departure from management of or employment by the Borrower (including
directorship), Brian Ross or Damon Stein individually or Brian Ross and Damon
Stein collectively, in each case counting disclosed Shares held by their
Executive Related Parties, if any, fails to hold at least 50% of the Shares of
the Company such Person holds as of the date hereof (as adjusted for any
reorganization, consolidation, merger , plan, arrangement, stock dividend or
distribution or subdivision or consolidation).

 

9.2

Remedies

 

Upon the occurrence of an Event of Default which is continuing, all Obligations
(including, if applicable, the Make Whole Fee) shall at the option of the Lender
be accelerated and become immediately due and payable (except in the case of an
Event of Default referred to in Sections 9.1(e) and 9.1(f) in which case the
Obligations (including, if applicable, the Make Whole Fee) shall be
automatically accelerated and immediately due and payable) and the Security
shall become immediately enforceable and the Lender may take such action or
proceedings as the Lender in its sole discretion deem expedient to enforce the
same, all without any additional notice, presentment, demand, protest or other
formality, all of which are hereby expressly waived by the Loan Parties.

 

9.3

Saving

 

The Lender shall not be under any obligation to the Loan Parties or any other
Person to realize any Collateral or enforce the Security or any part thereof or
to allow any Collateral to be sold, dealt with or otherwise disposed of. The
Lender shall not be responsible or liable to the Loan Parties or any other
Person for any loss or damage upon the realization or enforcement of, the
failure to realize or enforce any Collateral or any part thereof or the failure
to allow any collateral to be sold, dealt with or otherwise disposed of or for
any act or omission on their respective parts or on the part of any director,
officer, agent, servant or adviser in connection with any of the foregoing,
other than any such loss or damage resulting from the gross negligence or wilful
misconduct of the Lender.

 

9.4

Perform Obligations

 

If any one or more of the Loan Parties has failed to perform any of its
covenants or agreements in the Credit Documents within the applicable cure
period, the Lender may, but shall be under no obligation to perform any such
covenants or agreements in any manner deemed fit by the Lender without thereby
waiving any rights to enforce the Credit Documents. The reasonable expenses
(including any legal costs) paid by the Lender in respect of the foregoing shall
be added to and become part of the Obligations and shall be secured by the
Security.

 

9.5

Third Parties

 

No Person dealing with the Lender or any agent of the Lender shall be concerned
to inquire whether the Security has become enforceable, or whether the powers
which the Lender is purporting to exercise have been exercisable, or whether any
Obligations remain outstanding upon the security thereof, or as to the necessity
or expediency of the stipulations and conditions subject to which any sale shall
be made, or otherwise as to the propriety or regularity of any sale or other
disposition or any other dealing with the collateral charged by such Security or
any part thereof.

 

- 49 -

--------------------------------------------------------------------------------

 

 

9.6

Remedies Cumulative

 

The rights and remedies of the Lender under the Credit Documents are cumulative
and are in addition to and not in substitution for any rights or remedies
provided by law. Any single or partial exercise by the Lender of any right or
remedy for a default or breach of any term, covenant, condition or agreement
herein contained shall not be deemed to be a waiver of or to alter, affect, or
prejudice any other right or remedy or other rights or remedies to which the
Lender may be lawfully entitled for the same default or breach. Any waiver by
the Lender of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Lender shall be deemed not to be a waiver of any subsequent default.

 

9.7

Set Off or Compensation

 

In addition to and not in limitation of any rights now or hereafter granted
under applicable law, the Lender may at any time and from time to time after the
occurrence of an Event of Default which is continuing without notice to the Loan
Parties or any other Person, any notice being expressly waived by the Loan
Parties, set off, combine accounts and compensate and apply any and all
deposits, general or special, time or demand, provisional or final, matured or
unmatured, in any currency, and any other indebtedness at any time owing by the
Lender to or for the credit of or the account of the Loan Parties, against and
on account of the Obligations notwithstanding that any of them are contingent or
unmatured. When applying a deposit or other amount owing to the Lender in a
currency that is different than the currency of the Obligations, the Lender will
convert the deposit or other amount using the Exchange Rate in effect at the
time of such conversion.

 

9.8

Judgment Currency

 

If for the purposes of obtaining judgment against the Borrower in any court in
any jurisdiction with respect to this Agreement, it becomes necessary for the
Lender to convert into the currency, except for U.S. Dollars, of such
jurisdiction (in this section called the “Judgment Currency”) any amount due to
the Lender by the Borrower hereunder in any currency other than the Judgment
Currency, the conversion shall be made at the Exchange Rate prevailing on the
Business Day before the day on which judgment is given. In the event that there
is a change in the Exchange Rate prevailing between the Business Day before the
day on which the judgment is given and the date of payment of the amount due,
the Borrower shall, on the date of payment, pay such additional amounts (if any)
or be entitled to receive reimbursement of such amount, if any, as may be
necessary to ensure that the amount paid on such date is the amount in the
Judgment Currency which when converted at the Exchange Rate prevailing on the
date of payment is the amount then due under this Agreement in such other
currency. Any additional amount due by the Borrower under this section will be
due as a separate debt and shall not be affected by judgment being obtained for
any other sums due under or in respect of this Agreement.

 

Article 10 
MISCELLANEOUS PROVISIONS

 

10.1

Headings and Table of Contents

 

The headings of the Articles and Sections and the Table of Contents are inserted
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

 

- 50 -

--------------------------------------------------------------------------------

 

 

10.2

Accounting Terms

 

Each accounting term used in this Agreement, unless otherwise defined herein,
has the meaning assigned to it under GAAP.

 

10.3

Capitalized Terms

 

All capitalized terms used in any of the Credit Documents (other than this
Agreement) which are defined in this Agreement shall have the meaning defined
herein unless otherwise defined in the other document.

 

10.4

Severability

 

If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Credit Documents
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.5

Number and Gender

 

Unless the context otherwise requires, words importing the singular number shall
include the plural and vice versa, words importing any gender include all
genders and references to agreements and other contractual instruments shall be
deemed to include all present or future amendments, supplements, restatements or
replacements thereof or thereto.

 

10.6

Amendment, Supplement or Waiver

 

No amendment, supplement or waiver of any provision of the Credit Documents, nor
any consent to any departure by the Loan Parties therefrom, shall in any event
be effective unless it is in writing, makes express reference to the provision
affected thereby and is signed by the Lender (and the Loan Parties in the case
of an amendment or supplement) and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No waiver or act or omission of the Lender shall extend to or be taken in
any manner whatsoever to affect any subsequent breach by the Loan Parties of any
provision of the Credit Documents or the rights resulting therefrom.

 

10.7

Governing Law

 

Each of the Credit Documents (other than the pledge and security agreement,
patent security agreement and trademark security agreement referred to in
Section 5.1(b)) shall be conclusively deemed to be a contract made under, and
shall for all purposes be governed by and construed in accordance with, the laws
of the Province of British Columbia and the laws of Canada applicable in British
Columbia. The pledge and security agreement, patent security agreement and
trademark security agreement each referred to in Section 5.1(b) shall be
conclusively deemed to be a contract made under, and shall for all purposes be
governed by and construed in accordance with, the laws of the State of
California. Each party to this Agreement hereby irrevocably and unconditionally
attorns to the non-exclusive jurisdiction of the courts of British Columbia and
California and all courts competent to hear appeals therefrom.

 

- 51 -

--------------------------------------------------------------------------------

 

 

10.8

This Agreement to Govern

 

In the event of any conflict between the terms of this Agreement and the terms
of any other Credit Document, the provisions of this Agreement shall govern to
the extent necessary to remove the conflict. Provided however, a conflict or
inconsistency shall not be deemed to occur if one Credit Document provides for a
matter and another Credit Document does not.

 

10.9

Permitted Encumbrances

 

The designation of an Encumbrance as a Permitted Encumbrance is not, and shall
not be deemed to be, an acknowledgment by the Lender that the Encumbrance shall
have priority over the Security.

 

10.10

Currency

 

All payments made hereunder shall be made in the currency in respect of which
the obligation requiring such payment arose. Unless the context otherwise
requires, all amounts expressed in this Agreement in terms of money shall refer
to U.S. Dollars.

 

10.11

Expenses and Indemnity

 

10.11.1    All statements, reports, certificates, opinions, appraisals and other
documents or information required to be furnished to the Lender by any Loan
Party under this Agreement shall be supplied without cost to the Lender. The
Borrower shall pay on demand all out of pocket costs and reasonable expenses of
the Lender (including, without limitation, long distance telephone and courier
charges and the reasonable fees and expenses of counsel and professional
advisors or consultants for the Lender), incurred in connection with: the
preparation, execution, delivery, administration, periodic review, modification
or amendment of the Credit Documents; any enforcement of the Credit Documents;
obtaining advice as to its rights and responsibilities in connection with the
Credit Facility and the Credit Documents; reviewing, inspecting and appraising
the collateral that is the subject of the Security in connection with the
enforcement of its rights under the Security; any syndication of the Credit
Facility; and any other matters relating to the Credit Facility. Such costs and
expenses shall be payable whether or not an Advance is made under this
Agreement.

 

10.11.2    The Loan Parties agree on demand to jointly and severally indemnify
the Lender against any liability, obligation, loss or expense which it may
sustain or incur as a consequence of: any representation or warranty made by the
any one or more of the Loan Parties which was incorrect at the time it was made
or deemed to have been made; a default by the Loan Parties in the payment of any
sum due from it, including, but not limited to, all sums (whether in respect of
principal, interest or any other amount) paid or payable to lenders of funds
borrowed by the Lender in order to fund the amount of any such unpaid amount to
the extent the Lender are not reimbursed pursuant to any other provisions of
this Agreement; the failure of the Borrower to complete an Advance or make any
payment after notice therefore has been given under this Agreement; and any
other default by the Loan Parties under any Credit Document. A certificate of
the Lender as to the amount of any such loss or expense shall be conclusive
evidence as to the amount thereof, in the absence of manifest error.

 

- 52 -

--------------------------------------------------------------------------------

 

 

10.11.3    In addition, the Loan Parties agree on demand to jointly and
severally indemnify the Lender and its directors, officers, employees and
representatives (the “Indemnified Parties”) from and against any and all
actions, proceedings, claims, losses, damages, liabilities, expenses and
obligations of any kind that may be incurred by or asserted against any of them
as a result of or in connection with the making of an Advance hereunder and the
Lender taking, holding and enforcing the Security, other than arising from the
gross negligence or willful misconduct of the Indemnified Party. Whenever any
such claim shall arise, the Indemnified Party shall with a reasonable period of
time notify the Borrower of the claim and, when known, the facts constituting
the basis for such claim, and if known, the amount or an estimate of the amount
of the claim. The failure of an Indemnified Party to give notice of a claim
promptly shall not adversely affect the Indemnified Party’s rights to indemnity
hereunder unless such failure adversely effects the Borrower’s position in
respect of such claim.

 

10.11.4    The Agreements in this Section 10.11 shall survive the termination of
this Agreement and repayment of the Obligations.

 

10.12

Manner of Payment and Taxes

 

10.12.1    All payments to be made by the Loan Parties pursuant to the Credit
Documents are to be made without set off, compensation or counterclaim, free and
clear of and without deduction for or on account of any Tax, including but not
limited to withholding taxes, except for Taxes on the overall net income of the
Lender (such taxes applicable to the overall net income of the Lender are herein
referred to as “Excluded Taxes”). If any Tax, other than Excluded Taxes, is
deducted or withheld from any payments under the Credit Documents the Loan
Parties shall promptly remit to the Lender in the currency in which such payment
was made, the equivalent of the amount of Tax so deducted or withheld together
with the relevant receipt addressed to the Lender. If the Loan Parties are
prevented by operation of law or otherwise from paying, causing to be paid or
remitting such Tax, the interest or other amount payable under the Credit
Documents will be increased to such rates as are necessary to yield and remit to
the Lender the principal sum advanced or made available together with interest
at the rates specified in the Credit Documents after provision for payment of
such Tax. If following the making of any payment by the Loan Parties under this
Section 10.12, a Lender is granted a credit against or refund in respect of any
Tax payable by it in respect of such Taxes to which such payment by the Loan
Parties relates that such Lender would not have received had the Borrower not
made the payment, such Lender shall (subject to the Borrower having paid the
relevant amount) to the extent that it is satisfied that it can do so without
prejudice to the retention of the amount of such credit or refund, reimburse the
Loan Parties such amount as such Lender shall certify to be the proportion of
such credit or refund as will leave such Lender, after such reimbursement in no
worse or better position than it would have been in if the relevant Taxes had
not been imposed, or the relevant Taxes had not been deducted or withheld in
respect of the payment by the Borrower as aforesaid. Each Lender shall, at the
Borrower’s request and cost, file such documentation and do such commercially
reasonably things as may be necessary to obtain such credit or refund, but each
Lender shall not be obligated to disclose any information to the Borrower or any
other Person concerning its income or taxes that is not otherwise publicly
available.

 

10.12.2    If any Loan Parties make any payment under this Section 10.12 for the
account of any Lender, such Lender shall take reasonable steps to minimize the
net amount payable by such Loan Party under this Section 10.12, but the Lender
shall not be obliged to disclose any information to the Loan Parties concerning
its income or taxes that is not otherwise publicly available.

 

10.13

Address for Notice

 

Notice to be given under the Credit Documents shall, except as otherwise
specifically provided, be in writing (including email) addressed to the party
for whom it is intended and, unless the law deems a particular notice to be
received earlier, a notice shall not be deemed received until actual receipt by
the other party of an original of such notice or email thereof if sent by email.
The addresses (including email addresses) of the parties hereto for the purposes
hereof shall be the addresses specified beside their respective signatures to
this Agreement, or such other mailing or email addresses as each party from to
time may notify the other as aforesaid.

 

- 53 -

--------------------------------------------------------------------------------

 

 

10.14

Time of the Essence

 

Time shall be of the essence in this Agreement.

 

10.15

Further Assurances

 

The Borrower shall, at the request of the Lender do all such further acts and
execute and deliver all such further documents as may, in the reasonable opinion
of the Lender, be necessary or desirable in order to fully perform and carry out
the purpose and intent of the Credit Documents.

 

10.16

Term of Agreement

 

Except as otherwise provided herein, this Agreement shall remain in full force
and effect until the payment and performance in full of all of the Obligations
and the termination of this Agreement.

 

10.17

Payments on Business Day

 

Whenever any payment or performance under the Credit Documents would otherwise
be due on a day other than a Business Day, such payment shall be made on the
following Business Day, provided that interest and fees (as applicable) shall
continue to accrue and be payable until the applicable payment or performance
has been completed.

 

10.18

Interest Act Equivalent

 

In this Agreement, each rate of interest which is calculated with reference to a
period (the “deemed interest period”) that is less than the actual number of
days in the calendar year of calculation is, for the purposes of the Interest
Act (Canada), equivalent to a rate based on a calendar year calculated by
multiplying such rate of interest by the actual number of days in the calendar
year of calculation and dividing by the number of days in the deemed interest
period.

 

10.19

Successors and Assigns

 

The Credit Documents shall be binding upon and enure to the benefit of the
parties thereto and their heirs, estate trustees, personal and legal
representatives, successors and assigns, except that the Loan Parties shall not
assign any rights or obligations with respect to this Agreement or any of the
other Credit Documents without the express prior written consent of the Lender
in their sole discretion. The collective rights and obligations of the Lender
under this Agreement, the Security, the Credit Facility and the Warrants are
assignable, including by way of participation, in whole or in part to any Person
that is an Affiliate of a Lender, or any other Person that is approved by the
Borrower such approval not to be unreasonably withheld or delayed, provided
further that the assignee assumes in writing the Lender’s obligations to the
extent of such assignment. Notwithstanding the foregoing, upon the occurrence or
during the continuance of an Event of Default, the Lender may assign its rights
and obligations under this Agreement, the Security, the Credit Facility and the
Warrants to any Person without the consent of the Borrower.

 

- 54 -

--------------------------------------------------------------------------------

 

 

10.20

Advertisement

 

The Loan Parties authorize and consent to the reproduction, disclosure and use
by the Lender of the names of the Loan Parties and any identifying logos) and
the transaction(s) herein contemplated (including, without limitation, the
Credit and the Transactions) (all such information being called the
“Information”) to enable the Lender to publish promotional “tombstones” and
other forms of notices of the Credit in any manner and in any media (including,
without limitation, brochures) provided that the form of such “tombstones” and
other notices shall be subject to the prior approval of the Borrower, acting
reasonably. The Borrower acknowledges and agrees that:

 

 

(a)

no compensation will be payable by the Lender resulting therefrom; and

 

 

(b)

the Lender shall have no liability whatsoever to the Loan Parties or any of
their respective employees, officers, directors, shareholders or Affiliates in
obtaining and using the Information in accordance with this Section 10.20.

 

10.21

Interest on Arrears

 

Any Obligation, including interest, shall, if not paid when due, bear interest
at the rate per annum equivalent to the highest rate applicable to the principal
amount of the Obligations, and all such interest shall be compounded monthly
until paid.

 

10.22

Non-Merger

 

The Loan Parties covenant and agree with the Lender that, in the case of any
judicial or other proceeding to enforce the rights and remedies of the Lender
under the Credit Documents (or any part thereof), judgment may be rendered
against the Loan Parties in favour of the Lender, for any amount owing by it
under the Credit Documents (or for which the Loan Parties may be liable
thereunder after the application to the payment thereof of the proceeds of any
sale of any of the property, assets or undertaking of the Loan Parties).

 

10.23

Anti Money Laundering Legislation

 

The Loan Parties acknowledge that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti money
laundering, anti terrorist financing, government sanction and “know your client”
Applicable Laws (collectively, including any guidelines or orders thereunder,
the “AML Legislation”), the Lender may be required to obtain, verify and record
information regarding the Loan Parties and their Subsidiaries (or any of them),
their respective directors and signing officers and the transactions
contemplated herein. The Loan Parties shall promptly:

 

 

(a)

provide all such information, including supporting documentation and other
evidence, as may be reasonably requested by the Lender, or any prospective
assignee of the Lender, in order to comply with any AML Legislation, whether now
or hereafter in existence; and

 

 

(b)

notify the Lender of such information of any changes thereto.

 

The Loan Parties acknowledge and agree that the Credit Facility is for the use
by the Borrower and will be used by the Borrower only for the purposes set out
herein.

 

- 55 -

--------------------------------------------------------------------------------

 

 

10.24

Counterparts and Electronic Copies

 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and such counterparts
together shall constitute one and the same agreement. For the purposes of this
Section 10.24, the delivery of a facsimile or electronic copy of an executed
counterpart of this Agreement shall be deemed to be valid execution and delivery
of this Agreement, but the party delivering a facsimile copy shall deliver an
original copy of this Agreement as soon as possible after delivering the
facsimile or electronic copy.

 

10.25

Entire Agreement

 

This Agreement constitutes the entire agreement between the parties hereto
concerning the matters addressed in this Agreement, and cancel and supersede any
prior agreements, undertakings, declarations or representations, written or
verbal, in respect thereof.

 

[signature page follows]

 

- 56 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

20411 SW Birch St. Suite 250 ACCELERIZE INC. Newport Beach CA 92660        
Attention: Brian Ross Per: /s/ Brian Ross Email: brian@accelerize.com Authorized
Signatory       with a copy to:           Attention: Damon Stein   Email:
damon@getCAKE.com               Fourth Floor 76-78 Charlotte Street Cake
Marketing UK Ltd. London W1T 4QS         Attention: Brian Ross Per: /s/ Brian
Ross Email: brian@accelerize.com Authorized Signatory       with a copy to:    
      Attention: Damon Stein   Email: damon@getCAKE.com               Beedie
Investments Limited BEEDIE INVESTMENTS LIMITED Suite 1580, 1111 West Georgia
Street   Vancouver, British Columbia V6E 4M3         Attention: David Bell Per:
/s/ Ryan Beedie Email: david.bell@beediecapital.com Authorized Signatory      
with a copy to :           Attention: Davis Vaitkunas   Email:
davis.vaitkunas@beedie.ca  

 

 

[Signature Page to Credit Agreement]

 

S1

--------------------------------------------------------------------------------

 

 

SCHEDULE “A” attached to and forming part of the Credit

Agreement made as of January ____, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

Covenant Compliance Certificate

 

To:

Beedie Investments Ltd.

 

From:

The Reporting Borrower in accordance with the Loan Agreement

 

Pursuant to the terms and conditions contained in the Loan Agreement as of the
effective date and the Security (as defined in the Loan Agreement), we provide
and attest to the following information for the trailing twelve 12 months period
ending ____, _________, ______. (DD/MM/YY)

 

A) COVENANT TEST:

 

1) Trailing 6 month Gross Margin of ___ is within covenant yes □ no □

 

2) Total Debt / MRR of ____ is within covenant yes □ no □

 

3) The three-month average Adjusted EBITDA of ___ is within covenant

 

4) Other Loan Agreement covenants operating as agreed yes □ no □

 

5) All other Permitted Encumbrances covenants operating as agreed yes □ no □

 

B) REPORT ON CORPORATE ACTIVITIES:

 

1)

Ending Unrestricted Cash Balance for the reporting period is :
$__________________

2)

EBITDA for the most recent trailing twelve month reporting period is:
$__________________________

3)

No notice(s) of ongoing amount claimed or in dispute which is equal to or
greater than $200,000 yes □ no □

4)

Insurance is being maintained as agreed and all policy premiums are current yes
□ no □

5)

Directors/Executive Committee meeting held this month, notice and minutes
forwarded to the Lender yes □ no □

6)

No material subsidiaries have been created nor have any previously immaterial
subsidiaries become material yes □ no □

7)

No corporate guarantees given, personal guarantees given, Loan Party or
Subsdiary security pledged yes □ no □

8)

 

9)

 

 

Please explain if “yes box” selected in A or B above (use separate page when
appropriate)-

           

 

 

C) CONFIRMATION ON ALL LEVIES AND FILINGS DUE TO GOVERNMENTAL BODIES OR OTHER
AUTHORITIES ARE CURRENT: yes □ no □

 

Please explain if the “no box” selected -

   

 

- 1 -

--------------------------------------------------------------------------------

 

 

Furthermore, if above box is selected “no”, we hereby provide our updated
consent to the Lender to conduct verification of government remittances for the
Borrowers when applicable and at the Lenders discretion.

 

D) Measurement of Available Portion Credit Facility and Standby Fee Calculation

 

See Excel document attached as Exhibit “A”

 

E) Cash Collection Cycle (CCC)

 

 

CCC calculation: ____ A/R days + ____Inv. days - ____A/P days= ____CCC

 

 

 

 

Signed by two officers of the Reporting Borrower:

 

___________________________ ___________________________ [name], [title] [name],
[title] 

                 

- 2 -

--------------------------------------------------------------------------------

 

 

EXHIBIT “A” TO SCHEDULE “A”
LOAN AVAILABILITY WORKBOOK

 

- 60 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “B” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

DRAWDOWN REQUEST

 

 

 

Beedie Investments Limited

Suite 1580, 1111 West Georgia Street

Vancouver, British Columbia V6E 4M3

 

Attention: David Bell

 

Dear Sirs:

 

1.

This Drawdown Request is delivered to you pursuant to the Credit Agreement dated
as of January ____, 2018, between Accelerize Inc. (the “Borrower”) and Beedie
Investments Limited, as Lender (as amended, restated, supplemented or otherwise
modified to the date hereof, the “Credit Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings given in the Credit Agreement.

 

2.

The Borrower hereby requests the following Advance:

 

(a)       Amount of Advance:      US $ _______________________

 

(b)       Drawdown Date:             ____________________________

 

3.

The representations and warranties deemed to be repeated pursuant to Article 7
of the Credit Agreement are and will continue to be true and correct as of the
Drawdown Date as though made on and as of the Drawdown Date.

 

4.

No Default or Event of Default will have occurred and be continuing as of the
Drawdown Date, or would result from making the requested Advance.

 

5.

All other terms and conditions of this Agreement upon which the Borrower may
obtain an Advance that have not been waived will have been fulfilled on the
Drawdown Date.

 

 

 

DATED as of __________________, _____________.

 

 

ACCELERIZE INC.

 

 

Per: ____________________________

 Authorized Signatory

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “C” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

See attached form of Warrant.

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(b)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

LOAN PARTIES’ INFORMATION

 

I

ACCELERIZE INC.

Jurisdiction of Incorporation:

State of Delaware

Chief Executive Office:

20411 SW Birch St. Suite 250. Newport Beach CA 92660

Registered Office:

25 Greystone Manor, Lewes, Delaware 19958-2677

Subsidiaries:

CAKE MARKETING UK LTD.

Prior Name:

Accelerize New Media, Inc.

 

Issued and Outstanding Share Capital:

 

Shareholder

Number and Classes of Shares

See attached list from transfer agent

65,939,709 - Common stock

See attached list of option/warrant grants

 

II

Cake Marketing UK Ltd.

Jurisdiction of Incorporation:

England and Wales

Chief Executive Office:

Fourth Floor 76-78 Charlotte Street, London W1T 4QS

Subsidiaries:

None.

 

Issued and Outstanding Share Capital:

 

Shareholder

Number and Classes of Shares

Accelerize Inc.

100 Ordinary shares

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(d)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

LOCATION OF PROPERTY AND ASSETS

 

 

 

United States

 

20411 SW Birch ST Ste 250
Newport Beach, CA 92660

 

2601 Ocean Park Blvd, Ste 310
Santa Monica CA 90405

 

 

United Kingdom

 

Fourth Floor 76-78 Charlotte

Street, London W1T 4QS

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(f)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

FUNDED DEBT AND GUARANTEE OBLIGATIONS

 

 

Agility Capital II, LLC

$580,425 (including accrued interest and fees through January 25, 2018;to be
repaid upon closing)

 

Unsecured Promissory Notes

$ 1,074,333 (including accrued interest/make-whole fee; to be repaid upon
closing)

 

SaaS Capital Funding II, LLC

7,494,405 (including accrued interest and fees through January 25, 2018)

 

Settlement Debt

$1,452,083 (No accrued interest or fees are associated with this obligation)

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(h)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

CONSENTS AND APPROVALS REQUIRED

 

 

 

SaaS Capital Funding II, LLC

 

Settlement Debt (Subordination Agreement)

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(i)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

CONFLICTS WITH CHARTER DOCUMENTS

 

None.

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(k)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

MATERIAL PERMITS

 

None.

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(l)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

PERMITTED ENCUMBRANCES

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(o)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

INSURANCE POLICIES

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(p)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

MATERIAL AGREEMENTS

 

 

 

Amazon Web Services -- hosting agreement

 

Aetna (Cal. High Tech Employers Benefits Trust) -- company health insurance
benefits

 

Ferrado Bayview, LLC -- Company headquarters office lease

 

Brian Ross – employment agreement

 

Anthony Mazzarella – employment agreement

 

Santi Pierini – employment agreement

 

Damon Stein – employment agreement

 

Dave Stewart – employment agreement

 

Paul Dumais – employment agreement

 

McCollum Confidential Settlement Agreement and Release

 

SaaS Capital Funding II LLC Loan and Security Agreement

 

Agility Capital II, LLC Loan Agreement

 

Unsecured Promissory Notes to Seven Lenders

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(q)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

LABOUR MATTERS

 

 

 

None

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(r)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

LITIGATION

 

 

 

None

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(s)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

PENSION PLANS

 

 

 

US – 401(K) profit sharing plan and trust. Employee contributions with Company
matching first 2% of salary

 

UK – Legal and general worksave Pension Plan

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(w)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

TAXES

 

None

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(x)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

BANK ACCOUNTS

 

- 1 -

--------------------------------------------------------------------------------

 

 

SCHEDULE “7.1(y)” attached to and forming part of the Credit

Agreement made as of January 25, 2018 between ACCELERIZE

INC., as borrower, and BEEDIE INVESTMENT LIMITED, as lender

 

 

--------------------------------------------------------------------------------

 

RELATED PARTY CONTRACT

 

 

In relation to promissory notes (Greg Akselrud to be paid off at closing)

 

On August 14, 2017, the Company borrowed an aggregate of $1,000,000 from seven
lenders, or the Lenders, and issued promissory notes, or the Promissory Notes,
for the repayment of the amounts borrowed. The Lenders are all accredited
investors, certain of the Lenders are shareholders of the Company, one of the
Lenders is an affiliate of the Company’s director, Greg Akselrud

 

Brian Ross Employment Agreement dated November 9, 2012 and amended June 9, 2016

Brian Ross Stock Option Agreement dated May 24, 2012

Damon Stein Employment Agreement dated November 9, 2012 and amended November 9,
2017

Damon Stein Stock Option Agreement dated December 4, 2009

Damon Stein Stock Option Agreement dated May 24, 2012

Anthony Mazzarella Employment Agreement dated April 12, 2016

Anthony Mazzarella Warrant Agreement dated November 9, 2017

Santi Pierini Employment Agreement dated February 10, 2014 and amended July 9,
2014, September 18, 2014, January 12, 2015 and May 6, 2015

Santi Pierini Warrant Agreement dated June 9, 2016

Dave Stewart Employment Agreement dated May 13, 2013 and amended September 8,
2014

Dave Stewart Stock Option Agreement dated December 4, 2009

Dave Stewart Stock Option Agreement dated August 31, 2010

Dave Stewart Stock Option Agreement dated May 24, 2012

Dave Stewart Warrant Agreement dated September 18, 2014

Paul Dumais Employment Agreement dated November 9, 2017

Paul Dumais Warrant Agreement dated November 9, 2017

Greg Akselrud Stock Option Agreement dated April 4, 2014

Greg Akselrud Stock Option Agreement dated May 6, 2015

Greg Akselrud Restricted Stock Agreement dated July 1, 2016

Greg Akselrud Restricted Stock Agreement dated July 1, 2017

Mario Marsillo Jr. Stock Option Agreement dated April 4, 2014

Mario Marsillo Jr. Stock Option Agreement dated May 6, 2015

Mario Marsillo Jr. Restricted Stock Agreement dated July 1, 2016

Mario Marsillo Jr. Restricted Stock Agreement dated July 1, 2017

 

- 1 -